Case 2:17-bk-20125-RK        Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13    Desc
                              Main Document    Page 1 of 161


  1
  1   TODD M. ARNOLD (SBN 221868)
      LEVENE, NEALE, BENDER, YOO & BRILL LLP
  2
  2   10250 Constellation Blvd., Suite 1700
  3
  3   Los Angeles, CA 90067
      Telephone: (310) 229-1234 / Fax: (310) 229-1244
  4
  4   Email: tma@lnbyb.com

  5
  5   Attorneys for Debtor and Debtor in Possession
  6
  6
                                UNITED STATES BANKRUPTCY COURT
  7
  7
                                 CENTRAL DISTRICT OF CALIFORNIA
  8
  8
                                         LOS ANGELES DIVISION
  9
  9

 10
 10   In re:                                      Case No.: 2:17-bk-20125-RK
 11
 11
      GRAND VIEW FINANCIAL, LLC,                  Chapter 11 Case
 12
 12
               Debtor and Debtor in Possession.   DEBTOR’S MOTION FOR THE ENTRY OF AN
 13
 13                                               ORDER:
                                                  (1) APPROVING THE SALE OF REAL
 14
 14                                               PROPERTY FREE AND CLEAR OF ALL
                                                  LIENS, CLAIMS, ENCUMBRANCES, AND
 15
 15
                                                  INTERESTS, WITH THE EXCEPTION OF
 16
 16                                               ENUMERATED EXCLUSIONS, SUBJECT TO
                                                  OVERBID,
 17
 17                                               (2) FINDING THAT THE BUYER IS GOOD
                                                  FAITH PURCHASER,
 18
 18                                               (3) APPROVING BIDDING PROCEDURES
                                                  AND BREAK-UP FEE,
 19
 19
                                                  (4) AUTHORIZING AND APPROVING THE
 20
 20                                               PAYMENT OF CERTAIN CLAIMS FROM
                                                  SALE PROCEEDS, AND
 21
 21                                               (5) WAIVING THE FOURTEEN-DAY STAY
                                                  PERIOD SET FORTH IN BANKRUPTCY
 22
 22                                               RULE 6004(h);
                                                  MEMORANDUM OF POINTS AND
 23
 23
                                                  AUTHORITIES AND DECLARATIONS IN
 24
 24                                               SUPPORT THEREOF

 25
 25                                               Hearing
                                                  Date: November 28, 2018
 26
 26                                               Time: 11:00 a.m.
 27
 27                                               Place: Courtroom 1675
                                                         255 E. Temple Street
 28
 28                                                      Los Angeles, CA 90012



                                                      1
Case 2:17-bk-20125-RK         Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13                Desc
                               Main Document    Page 2 of 161


  1
  1          PLEASE TAKE NOTICE that Grand View Financial, LLC, the debtor and debtor in

  2
  2   possession in the above-captioned Chapter 11 bankruptcy case (the “Debtor”), hereby moves,

  3
  3   pursuant to this motion (the “Motion”), for the entry of an order (the “Sale Order”):

  4
  4                  (1)      pursuant to 11 U.S.C. §§ 363(b) and (f), approving the sale of the

  5
  5      Debtor’s residential real property located at 124 Illinois St., Vallejo, CA 94590 (the “Illinois

  6
  6      Property”) to (a) Rajesh Sharma (the “Buyer”), free and clear of any and all liens, claims,

  7
  7      encumbrances, and interests, with the exception of Items 1 and 4-10 (the “Excepted Items”)

  8
  8      set forth in the preliminary title report for the Property (the “Title Report”), a true and

  9
  9      correct copy of which is attached hereto as Exhibit “1,” for a purchase price of $370,000

 10
 10      (the “Purchase Price”), pursuant to the Counteroffer re Purchase and Sale of 124 Illinois St.,

 11
 11      Vallejo, CA 94590 (the “Purchase Agreement”), a true and correct copy of which is attached

 12
 12      hereto as Exhibit “2,” subject to overbid (each an “Overbid” and collectively the

 13
 13      “Overbids”) pursuant to the overbid procedures (the “Overbid Procedures”) set forth below

 14
 14      and any auction (the “Auction”) conducted pursuant to the Overbid Procedures, or (b) the

 15
 15      winning overbidder (each an “Overbidder” and collectively the “Overbidders”) at the

 16
 16      Auction;

 17
 17                  (2)      pursuant to 11 U.S.C. § 363(m) finding that the Buyer or any winning

 18
 18      Overbidder at the Auction confirmed as the winning bidder for the Illinois Property is a

 19
 19      “good faith” purchaser entitled to the protections afforded under 11 U.S.C. § 363(m);

 20
 20                  (3)      approving the following Overbid Procedures and break-up fee (the

 21
 21      “Break-Up Fee”):

 22
 22                                         Date, Time, and Location of the Auction: The Auction

 23
 23                        shall be held concurrently with the hearing on the Motion, as follows:

 24
 24                                          Date: November 28, 2018
 25
 25                                          Time: 11:00 a.m.
                                             Place: Courtroom 1675
 26
 26                                                 255 E. Temple Street
                                                    Los Angeles, CA 90012
 27
 27

 28
 28


                                                        2
Case 2:17-bk-20125-RK        Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13                     Desc
                              Main Document    Page 3 of 161


  1
  1                                          Initial Overbid Amount: The Purchase Price of

  2
  2                       $370,000, plus at least $10,000 more (i.e., at least $380,000) (the “Initial

  3
  3                       Overbid Amount”);

  4
  4                                          Qualification of Overbidders:              In order for any

  5
  5                       prospective Overbidder to have the right to bid at the Auction, the

  6
  6                       prospective Overbidder must, within three (3) business days prior to the

  7
  7                       Auction, (a) provide to counsel for the Debtor, Levene, Neale, Bender, Yoo

  8
  8                       & Brill L.L.P., c/o Todd M. Arnold, 10250 Constellation Boulevard, Suite

  9
  9                       1700 Los Angeles, California 90067, Telephone: (310) 229-1234 Facsimile:

 10
 10                       (310) 229-1244, Email: tma@lnbyb.com (“LNBYB”), a signed proposed

 11
 11                       purchase agreement (each an “Overbid Purchase Agreement”), in

 12
 12                       substantially and materially the same form as the Purchase Agreement,1

 13
 13                       redlined to show any changes, with such purchase agreement not to contain

 14
 14                       any financing, inspection, due diligence, or other contingencies (other than

 15
 15                       the entry of the Sale Order approving the sale of the Illinois Property to the

 16
 16                       Overbidder), and including, a removal of all contingencies (other than the

 17
 17                       entry of the Sale Order approving the sale of the Illinois Property to the

 18
 18                       Overbidder) pursuant to CAR Form CR 14.C, and with a minimum purchase

 19
 19                       price of at least the Initial Overbid Amount of $380,000; (b) submit a deposit

 20
 20                       in the amount of 10% of the Initial Overbid Amount set forth in the Overbid

 21
 21                       Purchase Agreement by cashiers’ check or wire into a segregated trust

 22
 22                       account maintained by LNBYB, who will provide wire instructions on

 23
 23                       request; (c) demonstrate that the prospective Overbidder has sufficient funds

 24
 24                       or financing to close the transaction within fifteen (15) calendar days of the

 25
 25                       entry of the Sale Order approving the prospective Overbidder and the sale of

 26
 26                       the Illinois Property to the Overbidder; and (d) agree that the prospective

 27
 27
      1
        LNBYB will provide a copy of the Purchase Agreement in Word to any parties interested in submitting an
 28
 28   Overbid.



                                                          3
Case 2:17-bk-20125-RK        Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13                Desc
                              Main Document    Page 4 of 161


  1
  1                       Overbidder’s deposit will be non-refundable if the prospective Overbidder is

  2
  2                       the winning bidder at the Auction and fails to close the purchase of the

  3
  3                       Illinois Property within fifteen (15) calendar following the date of entry of

  4
  4                       the Sale Order – regardless of whether an appeal has been filed of the Sale

  5
  5                       Order, provided there is no entered stay pending appeal of either of the

  6
  6                       foregoing orders (i.e., no final order requirement).

  7
  7                                          Overbidding         Increments   and   Considerations   in

  8
  8                       Determining the Winning Bidder at Any Auction: In order to qualify to

  9
  9                       bid at the Auction, any Overbid Purchase Agreement is required to include

 10
 10                       an Initial Overbid Amount of at least $380,000. Subsequent overbids at the

 11
 11                       Auction must be in increments of $1,000 or amounts that are wholly divisible

 12
 12                       by $1,000. The Debtor, in consultation with its professionals, will select the

 13
 13                       highest and best offer and recommend Court approval of the sale of the

 14
 14                       Illinois Property to the Buyer or any qualified Overbidder that, in the opinion

 15
 15                       of the Debtor, in consultation with its professionals, has made the highest and

 16
 16                       best offer for the Illinois Property.

 17
 17                                          Break-Up Fee:          In the event the Buyer is not the

 18
 18                       successful bidder at the Auction and an Overbidder closes a purchase of the

 19
 19                       Illinois Property, the Debtor shall pay a $5,000 Break-Up Fee (approximately

 20
 20                       1.4% of the Purchase Price) to the Buyer upon the close of escrow;

 21
 21                 (4)       authorizing the Debtor to pay from the proceeds of the sale of the Illinois

 22
 22      Property (a) any pre-closing real property taxes secured by the Illinois Property allocated to

 23
 23      the Debtor, (b) the 6% commission owed to the Debtor’s broker, Keller Williams Realty and

 24
 24      KW Commercial (the “Primary Broker”) and associated Keller Williams Realty and KW

 25
 25      Commercial offices located throughout the United States (“Associated Brokers” and,

 26
 26      together with Primary Broker, the “Broker”), and any cooperating broker, pursuant to the

 27
 27      Purchase Agreement and the Debtor’s application to employ the Broker, which was

 28
 28      approved by the Court, and (c) any other customary escrow closing fees and charges


                                                         4
Case 2:17-bk-20125-RK         Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13                       Desc
                               Main Document    Page 5 of 161


  1
  1       allocated to the Debtor;

  2
  2                   (5)      waiving the 14-day stay period set forth in Rule 6004(h) of the Federal

  3
  3       Rules of Bankruptcy Procedure (“FRBP”) to enable the sale of the Illinois Property to close

  4
  4       as quickly as possible; and

  5
  5                   (6)      providing such other relief as is appropriate under the circumstances.

  6
  6           PLEASE TAKE FURTHER NOTICE that the principal terms and conditions of the

  7
  7   proposed sale to the Buyer, subject to overbid, include the following:2

  8
  8                           Name of Buyer: Rajesh Sharma (i.e., the “Buyer”).

  9
  9                           Asset: The Illinois Property.

 10
 10                           Purchase Price: $370,000 subject to overbid pursuant to the Overbid

 11
 11           Procedures.

 12
 12                           Deposit: $11,000 (3% of the Purchase Price)

 13
 13                           Estimated Costs of Sale: Total of 8% comprised of a 6% commission for

 14
 14       the Debtor’s broker, plus any outstanding real property taxes, plus other customary closing

 15
 15       costs.

 16
 16                           Condition of Asset/Property: “As-is” and “Where is.”

 17
 17                           Contingencies: The Purchase Agreement contained a due diligence period

 18
 18       that expired on October 1, 2018. All contingencies have now been lifted other than the

 19
 19       entry of the Sale Order approving the sale of the Illinois Property to the Buyer.

 20
 20                           Other Terms: The sale is subject to the Overbid Procedures and Break-Up

 21
 21       Fee set forth above. Further, the Debtor’s sale of the Illinois Property shall be free and clear

 22
 22       of any and all liens, claims, encumbrances, and interests, other than the Excepted Items,

 23
 23       which non-excepted liens, claims, encumbrances, and interests the Debtor believes are

 24
 24       limited to (a) Items 2, 3, 11, 12, 17, 18 and 19 of the Title Report, which are liens securing

 25
 25       claims for (i) unpaid real property taxes owed to Solano County (the “County”) and (ii)

 26
 26       unpaid assessments owed to the city of Vallejo (the “City”), all of which total approximately

 27
 27
      2
        This is a summary only. To the extent there is any inconsistency between this summary and the terms of the
 28
 28   Purchase Agreement, the terms of the Purchase Agreement shall govern.



                                                            5
Case 2:17-bk-20125-RK       Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13                Desc
                             Main Document    Page 6 of 161


  1
  1      $4,700 and will be paid from escrow upon closing, (b) Item 13 of the Title Report, which is

  2
  2      a purported lien allegedly securing an alleged loan from Nations Direct Mortgage, LLC

  3
  3      (“Nations Direct”) that was later allegedly transferred to PennyMac Loan Services, LLC

  4
  4      (“PennyMac LLC”), but which claim and lien, will attach to the proceeds from the sale of

  5
  5      the Illinois Property with the same extent, validity, and priority as such claim and lien had

  6
  6      prior to the sale, and (c) Items 14-16 of the Title Report, which are deeds of trust (the

  7
  7      “Affiliate DOTs”) issued by the Debtor to certain of its affiliates (the “Affiliates”) that were

  8
  8      deemed to be released, reconveyed, terminated, and expunged from title pursuant to an order

  9
  9      of the Court.

 10
 10                         Potential Tax Consequences: The Debtor will have to pay applicable

 11
 11      capital gains taxes stemming from the sale of the Illinois Property after applicable

 12
 12      deductions and exemptions.

 13
 13          PLEASE TAKE FURTHER NOTICE that the Motion is based upon 11 U.S.C. §§

 14
 14   105(a), 363(b), (f), and (m), FRBP 2002 and 6004, any applicable Local Bankruptcy Rules (the

 15
 15   “LBR”), the annexed Memorandum of Points and Authorities and Declarations in support of the

 16
 16   Motion, as well as the exhibits thereto (together, the “Memorandum, Declarations, and

 17
 17   Exhibits”), the concurrently filed notice of the Motion (the “Notice”) all other evidence duly

 18
 18   admitted by the Court in connection with consideration of the Motion, the record in this case,

 19
 19   and the arguments and statements of counsel to be made at the hearing on the Motion.

 20
 20          PLEASE TAKE FURTHER NOTICE that, pursuant to LBR 9013-1(f), any

 21
 21   opposition to the Motion must (1) be in writing and include all reasons and evidence in support

 22
 22   of the opposition, (2) be filed at least fourteen (14) days prior to the hearing on the Motion, and

 23
 23   (3) be served on the United States Trustee and counsel for the Debtor.

 24
 24          PLEASE TAKE FURTHER NOTICE that, pursuant to LBR 9013-1(h), the Court

 25
 25   may deem the failure of any party to file a timely opposition to the Motion to constitute consent

 26
 26   to the granting of the Motion and the relief requested herein.

 27
 27

 28
 28


                                                       6
Case 2:17-bk-20125-RK      Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13               Desc
                            Main Document    Page 7 of 161


  1
  1          WHEREFORE, the Debtor respectfully requests that this Court enter a Sale Order

  2
  2   providing the relief requested in paragraphs (1) through (6) of the above Motion.

  3
  3   Dated: November 7, 2018                      GRAND VIEW FINANCIAL, LLC
  4
  4

  5
  5                                                By:    /s/ Todd M. Arnold
                                                          TODD M. ARNOLD
  6
  6                                                       LEVENE, NEALE, BENDER, YOO
                                                              & BRILL L.L.P.
  7
  7
                                                          Attorneys for Debtor and
  8
  8                                                       Debtor in Possession

  9
  9

 10
 10

 11
 11

 12
 12

 13
 13

 14
 14

 15
 15

 16
 16

 17
 17

 18
 18

 19
 19

 20
 20

 21
 21

 22
 22

 23
 23

 24
 24

 25
 25

 26
 26

 27
 27

 28
 28


                                                      7
Case 2:17-bk-20125-RK              Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13                                          Desc
                                    Main Document    Page 8 of 161


  1
  1                                                    TABLE OF CONTENTS
  2
  2

  3
  3   MEMORANDUM OF POINTS AND AUTHORITIES ................................................................ 8
  4
  4
      I.        STATEMENT OF FACTS ................................................................................................. 8
  5
  5
                A.        GENERAL BACKGROUND. ................................................................................ 8
  6
  6
                B.        THE DEBTOR’S BUSINESS AND REAL PROPERTY. ..................................... 8
  7
  7
                C.        THE DEBTOR’S ACQUISITION OF THE ILLINOIS PROPERTY. .................. 9
  8
  8
                D.        THE REASONS FOR FILING BANKRUPTCY AND THE
  9
  9                       DEBTOR’S EXIT STRATEGY. ............................................................................ 9
 10
 10             E.        ACTIONS BY THE DEBTOR IN FURTHERANCE OF ITS EXIT
 11
 11                       STRATEGY. ......................................................................................................... 12

 12
 12             F.        PRIOR AND ONGOING MARKETING EFFORTS REGARDING
                          THE SALE OF THE ILLINOIS PROPERTY...................................................... 12
 13
 13
                G.        THE PROPOSED SALE OF THE ILLINOIS PROPERTY UNDER
 14
 14                       THE PURCHASE AGREEMENT. ...................................................................... 14
 15
 15             H.        ALLEGED LIENS, CLAIMS, ENCUMBRANCES, AND INTERESTS
                          RECORDED AGAINST THE ILLINOIS PROPERTY FROM WHICH
 16
 16
                          THE DEBTOR IS SEEKING TO SELL FREE AND CLEAR. ........................... 15
 17
 17
                I.        THE PROPOSED OVERBID PROCEDURES AND BREAK-UP FEE. ............ 16
 18
 18
      II. LEGAL ARGUMENT ............................................................................................................. 18
 19
 19
                A.        THE COURT SHOULD APPROVE THE SALE OF THE ILLINOIS
 20
 20                       PROPERTY TO THE BUYER, SUBJECT TO OVERBID, OR TO
                          ANY WINNING OVERBIDDER AT AUCTION. .............................................. 18
 21
 21
                          1.        THE DEBTOR HAS OR WILL HAVE COMPLIED WITH ALL
 22
 22
                                    APPLICABLE NOTICE REQUIREMENTS. .......................................... 18
 23
 23
                          2.        THE SALE OF THE ILLINOIS PROPERTY TO THE BUYER,
 24
 24                                 SUBJECT TO OVERBID, OR TO ANY WINNING OVERBIDDER
                                    AT AUCTION, SHOULD BE APPROVED, BECAUSE GOOD
 25
 25                                 BUSINESS REASONS FOR THE SALE EXIST, THE PURCHASE
                                    PRICE FOR THE ILLINOIS PROPERTY IS FAIR AND
 26
 26                                 REASONABLE, AND THE PROPOSED SALE IS IN THE BEST
 27
 27                                 INTERESTS OF THE ESTATE AND CREDITORS. ............................. 19

 28
 28


                                                                         i
Case 2:17-bk-20125-RK               Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13                                          Desc
                                     Main Document    Page 9 of 161


  1
  1             B.         THE COURT SHOULD APPROVE THE SALE OF THE ILLINOIS
                           PROPERTY FREE AND CLEAR OF ALL LIENS, CLAIMS,
  2
  2                        ENCUMBRANCES, AND INTERESTS, OTHER THAN THE
  3
  3                        EXCEPTED ITEMS, TO THE BUYER OR ANY WINNING
                           OVERBIDDER AT THE AUCTION................................................................... 23
  4
  4
                           1.        APPLICABLE STANDARDS. ................................................................ 23
  5
  5
                           2.        THE COURT SHOULD APPROVE THE SALE OF THE ILLINOIS
  6
  6                                  PROPERTY FREE AND CLEAR OF THE NON-EXCEPTED ITEMS
                                     IN THE TITLE REPORT TO THE BUYER OR ANY WINNING
  7
  7                                  OVERBIDDER AT THE AUCTION....................................................... 26
  8
  8
                C.         THE COURT SHOULD APPROVE THE OVERBID PROCEDURES
  9
  9                        AND THE BREAK-UP FEE. ............................................................................... 32

 10
 10             D.         THE COURT SHOULD APPROVE THE PAYMENT OF CERTAIN
                           CLAIMS FROM SALE PROCEEDS UPON THE CLOSE OF THE
 11
 11                        SALE OF THE ILLINOIS PROPERTY. ............................................................. 35
 12
 12             E.         THE COURT SHOULD WAIVE THE 14-DAY STAY PERIOD SET
                           FORTH IN BANKRUPTCY RULES 6004(h). .................................................... 35
 13
 13

 14
 14   III. CONCLUSION ....................................................................................................................... 36

 15
 15   DECLARATION OF STEVE ROGERS ...................................................................................... 37

 16
 16   DECLARATION OF W. DARROW FIEDLER .......................................................................... 45

 17
 17

 18
 18

 19
 19

 20
 20

 21
 21

 22
 22

 23
 23

 24
 24

 25
 25

 26
 26

 27
 27

 28
 28


                                                                          ii
Case 2:17-bk-20125-RK                Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13                                            Desc
                                     Main Document    Page 10 of 161


  1
  1                                                   TABLE OF AUTHORITIES
                                                                                                                                        Page(s)
  2
  2
      Federal Cases
  3
  3

  4
  4   In re 995 Fifth Ave. Assoc., L.P.
          96 B.R. 24 (Bankr. S.D.N.Y. 1989) .........................................................................................33
  5
  5
      In re Abbotts Dairies
  6
  6       788 F.2d at 149 ........................................................................................................................22
  7
  7   In re Alpha Industries, Inc.
          84 B.R. 703 (Bankr. Mont. 1988) ............................................................................................21
  8
  8
      In re Atlanta Packaging Products, Inc.
  9
  9
          99 B.R. 124 (Bankr. N.D. Ga. 1988) .......................................................................................32
 10
 10
      Bank of Hemet v. United States (9th Cir.1981) 643 F.2d 661 .....................................24, 30, 31, 34
 11
 11
      Big Shanty Land Corp. v. Comer Properties, Inc.
 12
 12      61 B.R. 272 (Bankr. N.D. Ga. 1985) ...................................................................................8, 21
 13
 13   In re Canyon Partnership
          55 B.R. 520 (Bankr. S.D. Cal. 1985) .......................................................................................21
 14
 14

 15
 15   Citicorp Homeowners Services, Inc. v. Elliot (In re Elliot)
          94 B.R. 343 (Bankr. E.D. Pa. 1988) ........................................................................................24
 16
 16
      Clear Channel Out-door, Inc. v. Knupfer (In re PW, LLC)
 17
 17      391 B.R. 25 (B.A.P. 9th Cir. 2008)....................................................................................25, 30

 18
 18   Cottle v. Storer Communication Inc.
         849 F.2d 570 (11th Cir. 1988) .................................................................................................33
 19
 19
      In re Daufuskie Island Props., LLC
 20
 20
          431 B.R. 626 (Bankr. D.S.C. 2010) .........................................................................................24
 21
 21
      In re Ex-Cel Concrete Company, Inc.
 22
 22       178 B.R. 198 (B.A.P. 9th Cir. 1995)........................................................................................24

 23
 23   In re Financial News Network, Inc.
          126 B.R. 152 (Bankr. S.D.N.Y. 1991) .....................................................................................33
 24
 24
      In re Gabel
 25
 25       61 B.R. 661 (Bankr. W.D. La. 1985) .......................................................................................24
 26
 26
      In re Gerwer
 27
 27       898 F.2d 730 (9th Cir. 1990) ...................................................................................................23

 28
 28


                                                                           iii
Case 2:17-bk-20125-RK               Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13                                        Desc
                                    Main Document    Page 11 of 161


  1
  1   Higgins v. Vortex Fishing Systems, Inc. (In re Vortex Fishing Sys., Inc.)
         277 F.3d 1057 (9th Cir. 2002) .................................................................................................24
  2
  2
      In re Integrated Resources, Inc.
  3
  3
          147 B.R. 650 (S.D.N.Y. 1992), app dismissed on jurisdictional grounds, 3
  4
  4       F.3d 49 (2d Cir. 1993)........................................................................................................33, 34

  5
  5   In re Karpe
          84 B.R. 926 (Bankr. M.D.Pa. 1988) ........................................................................................23
  6
  6
      In re Kellogg-Taxe
  7
  7       2014 WL 1016045 (Bankr. C.D. Cal. Mar.17, 2014) ..............................................................24
  8
  8   In re The Landing
  9
  9       156 B.R. 246 (Bankr. E.D. Mo. 1993) .....................................................................................20

 10
 10   In re Lionel Corp.
          722 F.2d 1063 (2d Cir. 1983)...................................................................................................19
 11
 11
      In re Mama’s Original Foods, Inc.
 12
 12       234 B.R. 500 (C.D. Cal. 1999) ................................................................................................20
 13
 13   Mutual Life Ins. Co. of New York v. Red Oak Farms, Inc. (In re Red Oak Farms,
 14
 14      Inc.)
         36 B.R. 856 (Bankr. W.D. Mo. 1984)......................................................................................24
 15
 15
      In re Net Data Centers
 16
 16       Case No. 15-12690-BB, Dkt. No. 259 (Bankr. CD Cal. Sep. 1, 2015) ...................................34

 17
 17   In re Paddlewheels, Inc.
          2007 WL 1035151 (Bankr. E.D.La. April 2, 2007) .................................................................24
 18
 18
      In re Pomare, Ltd.
 19
 19
          No. 15-00203, 2015 WL 3523096 (Bankr. D. Haw. May 18, 2015) .......................................34
 20
 20
      In re S.N.A. Nut Co.
 21
 21       186 B.R. 98 (Bankr. N.D. Ill. 1995) ..................................................................................33, 34

 22
 22   In re Schwartz
          954 F.2d 569 (9th Cir. 1993) ...................................................................................................28
 23
 23
      SEC v. Capital Cove Bancorp LLC
 24
 24      2015 WL 9701154 (C.D. Cal. Oct.13, 2015) ...........................................................................24
 25
 25
      In re T Asset Acquisition Co., LLC
 26
 26       No. 2:09-31853-ER, 2010 WL 4689562 (Bankr. C.D. Cal. Jan. 28, 2010) .......................14, 34

 27
 27   Walter v. Sunwest Bank (In re Walter)
         83 B.R. 14 (B.A.P. 9th Cir. 1988)............................................................................................20
 28
 28


                                                                        iv
Case 2:17-bk-20125-RK                  Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13                                                Desc
                                       Main Document    Page 12 of 161


  1
  1   In re Wilde Horse Enterprises, Inc.
          136 B.R. 830 (Bankr. C.D. Cal. 1991).........................................................................20, 21, 22
  2
  2
      California Cases
  3
  3

  4
  4   Bank of Am. v. Graves
         51 Cal. App. 4th 607, 59 Cal. Rptr. 2d 288 (1996)..................................................................31
  5
  5
      Barer v. Cty. of Riverside
  6
  6      57 Cal. App. 4th 558, 67 Cal. Rptr. 2d 241 (1997)..................................................................30
  7
  7   FPCI RE-HAB 01 v. E & G Investments, Ltd.
        207 Cal. App. 3d 1018, 255 Cal. Rptr. 157 (Ct. App. 1989) .................................24, 30, 31, 34
  8
  8
      Riverside Cty. Cmty. Facilities Dist. No. 87-1 v. Bainbridge 17
  9
  9
         77 Cal. App. 4th 644, 92 Cal. Rptr. 2d 29 (1999) ....................................................................30
 10
 10
      Federal Statutes
 11
 11
      11 U.S.C.
 12
 12      § 101 et seq. Chapter 11 .............................................................................................8, 9, 10, 12
         § 102(1)(A) ..............................................................................................................................18
 13
 13      § 363(b)(1) .........................................................................................................................18, 22
 14
 14      § 363(f)...............................................................................................................................23, 24
         § 363(f)(2) ....................................................................................................................24, 26, 32
 15
 15      § 363(f)(5) ....................................................................................................................25, 30, 31
         § 502(b)(1) ...............................................................................................................................29
 16
 16      § 549.........................................................................................................................................28
 17
 17   California Statutes
 18
 18   Cal.Civ.Code
 19
 19      § 2924k.....................................................................................................................................31

 20
 20   Cal. Rev. & Tax. Code
         § 2192.1....................................................................................................................................30
 21
 21
      Other Authorities
 22
 22
      Bernhardt, Cal. Mortgage and Deed of Trust Practice (Cont.Ed.Bar 2d ed. 1990) §
 23
 23      4.8.............................................................................................................................................31
 24
 24   Fed.R.Bankr.P. 2002(a)(2) .............................................................................................................18
 25
 25   Fed.R.Bankr.P. 2002(c)(1) .............................................................................................................18
      Fed.R.Bankr.P. 2002(k) .................................................................................................................18
 26
 26   Fed.R.Bankr.P. 6004(a) .................................................................................................................18
      Fed.R.Bankr.P. 6004(f) ..................................................................................................................32
 27
 27   Fed.R.Bankr.P. 6004(h) .................................................................................................................35
 28
 28


                                                                               v
Case 2:17-bk-20125-RK            Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13                             Desc
                                 Main Document    Page 13 of 161


  1
  1                            MEMORANDUM OF POINTS AND AUTHORITIES3
  2
  2                                                     I.
  3
  3                                             STATEMENT OF FACTS
      A.         GENERAL BACKGROUND.
  4
  4
                 On August 17, 2017 (the “Petition Date”), the Debtor commenced its bankruptcy case
  5
  5
      by filing a voluntary petition under Chapter 11 of 11 U.S.C. § 101 et seq. (the “Bankruptcy
  6
  6
      Code”).4 The Debtor is operating its estate and managing its financial affairs as a debtor in
  7
  7
      possession pursuant to Sections 1107 and 1108.                     An Official Committee of Unsecured
  8
  8
      Creditors has not been formed.
  9
  9
      B.         THE DEBTOR’S BUSINESS AND REAL PROPERTY.
 10
 10
                 The Debtor is a Wyoming limited liability company that was formed in 2015. The
 11
 11
      Debtor is in the business of acquiring distressed real property (each a “Property” and,
 12
 12
      collectively, the “Properties”) in situations where public records and documents available to the
 13
 13
      Debtor demonstrate that the claim allegedly secured by the underlying subject Property (each an
 14
 14
      “Alleged Secured Claim” and, collectively, the “Alleged Secured Claims”) and the related trust
 15
 15
      deed purportedly securing the Alleged Secured Claim pursuant to a lien on the subject Property
 16
 16
      (each an “Alleged Lien” and, collectively, the “Alleged Secured Liens”) suffer from defects
 17
 17
      rendering the Alleged Secured Claim and/or related Alleged Lien unenforceable and/or invalid.
 18
 18
                 In situations where the Debtor identifies a Property it is interested in acquiring, the
 19
 19
      Debtor seeks to enter into a group of agreements with the then owner of the Property (each a
 20
 20
      “Former Owner” and, collectively, the “Former Owners”) intended to mutually benefit the
 21
 21
      Debtor and the Former Owner. In a typical transaction in which the Debtor acquires a Property:
 22
 22
                 (1)      the Debtor and the Former Owner execute a Real Estate Shared-Equity
 23
 23
      Transaction & Purchase and Sale Agreement (each a “Purchase Agreement” and, collectively,
 24
 24
      the “Purchase Agreements”) pursuant to which, among other things, the Former Owner sells the
 25
 25
      subject Property to the Debtor in exchange for an Unsecured Promissory Note (each an
 26
 26

 27
 27
      3
          Capitalized terms not otherwise defined herein have the same meanings as in the preceding Motion.
 28
 28   4
          Unless otherwise stated, all Section references herein are to the Bankruptcy Code.



                                                                8
Case 2:17-bk-20125-RK       Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13               Desc
                            Main Document    Page 14 of 161


  1
  1   “Unsecured Note” and, collectively, the “Unsecured Notes”) from the Debtor in a mutually

  2
  2   agreed upon amount, which Unsecured Note is only payable in the event the Debtor is able to

  3
  3   eliminate the Alleged Lien on the Property (at the sole expense of the Debtor) thereby

  4
  4   increasing the equity in the Property, which is to be shared between the Former Owner and the

  5
  5   Debtor according to the terms of the subject Purchase Agreement and Unsecured Note;

  6
  6          (2)     the Former Owner executes a Grant Deed (or sometimes a Warranty Deed or

  7
  7   Quitclaim Deed) transferring title to the Property to the Debtor; and

  8
  8          (3)     the Debtor and the Former Owner execute a Month to Month Rental Agreement

  9
  9   (each a “Rental Agreement” and, collectively, the “Rental Agreements”) whereby the Former

 10
 10   Owner leases back the Property from the Debtor.

 11
 11          Through the Petition Date, the Debtor acquired 42 Properties. In the ordinary course of

 12
 12   its business, the Debtor acquired an additional three Properties after the Petition Date, and the

 13
 13   Debtor may acquire other Properties. Unfortunately, prior to the Petition Date, approximately

 14
 14   28 of the 45 Properties (each a “Foreclosure Property” and, collectively, the “Foreclosure

 15
 15   Properties”) were purportedly foreclosed upon.       The Debtor has decided to stop pursuing

 16
 16   recovery on 22 of the Foreclosed Properties. Thus, at present, the Debtor has an interest in

 17
 17   and/or is pursuing recovery on 23 Properties.

 18
 18   C.     THE DEBTOR’S ACQUISITION OF THE ILLINOIS PROPERTY.
 19
 19          Consistent with the Debtor’s business model, in November 2016, the Debtor and Monica
 20
 20   Lam (“Lam”), the Former Owner of the Illinois Property, entered into a Purchase Agreement,
 21
 21   the Debtor issued an Unsecured Note to Lam, Lam executed a Rental Agreement, and Lam
 22
 22   executed a Grant Deed transferring title to the Illinois Property to the Debtor (the “Grant
 23
 23   Deed”). A true and correct copy of the Grant Deed is attached hereto as Exhibit “3.”
 24
 24
      D.     THE REASONS FOR FILING BANKRUPTCY AND THE DEBTOR’S EXIT
 25
 25          STRATEGY.

 26
 26          On the Petition Date of August 17, 2017, the Debtor filed the instant Chapter 11

 27
 27   bankruptcy case in order to, inter alia, (1) address and resolve various claims against the

 28
 28   Debtor, including, but not limited to the Alleged Secured Claims, (2) where necessary,



                                                       9
Case 2:17-bk-20125-RK       Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13               Desc
                            Main Document    Page 15 of 161


  1
  1   invalidate purported pre-Petition Date foreclosures on the Foreclosure Properties and/or avoid

  2
  2   alleged transfers pursuant to purported pre-Petition Date foreclosures on the Foreclosure

  3
  3   Properties and recover title to the Foreclosed Properties, (3) facilitate the sale of the Debtor’s

  4
  4   Properties free and clear of all liens, claims, and interests, and (4) propose and confirm a

  5
  5   Chapter 11 plan of reorganization.

  6
  6          As of the Petition Date, the Debtor intended (1) to initiate adversary proceedings (each

  7
  7   an “Adversary” and, collectively, the “Adversary Proceedings”) and/or claim objections (each a

  8
  8   “Claim Objection” and, collectively, the “Claim Objections”) to (a) invalidate, reverse, or avoid

  9
  9   the purported foreclosures on the Foreclosure Properties and (b) challenge and eliminate all of

 10
 10   the Alleged Secured Claims and related Alleged Liens, (2) to sell the resulting unencumbered

 11
 11   Properties for the highest and best price (subject to any rights of first refusal a Former Owner

 12
 12   may have to repurchase the subject Property), and (3) to propose and confirm a plan whereby all

 13
 13   allowed secured claims (which the Debtor believes will be limited to some tax claims against

 14
 14   certain of the Properties), administrative claims, priority claims, and general unsecured claims

 15
 15   (largely if not entirely comprised of amounts payable to the Former Owners pursuant to the

 16
 16   Unsecured Notes) will be paid in full, with the surplus distributed to the Debtor’s owners, which

 17
 17   was the Debtor’s original exit strategy.

 18
 18          While the Debtor disputes the enforceability and validity of the Alleged Secured Claims

 19
 19   and Alleged Liens forming the purported basis for the foreclosures on the Foreclosure

 20
 20   Properties and/or the standing of the parties effectuating the foreclosures and, therefore, the

 21
 21   validity of the purported foreclosures on the Foreclosure Properties, the Debtor has decided to

 22
 22   somewhat alter its original bankruptcy and exit strategy. More specifically, the Debtor took

 23
 23   actions, including the initiation of Adversary Proceedings (which included Claim Objections),

 24
 24   in an effort to invalidate, reverse, or avoid the purported foreclosures on certain of the

 25
 25   Foreclosure Properties and to challenge certain related the Alleged Secured Claims and Alleged

 26
 26   Liens forming the purported basis for the foreclosures on the Foreclosure Properties. However,

 27
 27   the Debtor, in an exercise of its business judgment, later determined that the cost of pursuing

 28
 28   most other potential Adversary Proceedings and Claim Objections likely outweighed the benefit


                                                      10
Case 2:17-bk-20125-RK       Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13                Desc
                            Main Document    Page 16 of 161


  1
  1   to be gained in such Adversary Proceedings and Claim Objections, particularly when

  2
  2   considering prior results before this Court, the costs of litigating the Adversary Proceedings and

  3
  3   Claim Objections, and the delay and risks inherent in litigating Adversary Proceedings and

  4
  4   Claim Objections pertaining to the Foreclosed Properties that are the subject of the Rejected

  5
  5   Purchase Agreements (as defined below).

  6
  6          Based on the foregoing and other factors, the Debtor, in an exercise of its business

  7
  7   judgment, decided that it made better sense to reject 22 of the 28 all of the Purchase Agreements

  8
  8   relating to Foreclosed Properties (the “Rejected Purchase Agreements”), to stop seeking

  9
  9   recovery on such Foreclosed Properties, and to instead focus on selling the 17 Properties that

 10
 10   are non-Foreclosed Properties and continuing to litigate Adversary Proceedings and Claim

 11
 11   Objections related to six of the Foreclosed Properties.

 12
 12          The Debtor intends to seek to sell such non-Foreclosed Properties, such as the Illinois

 13
 13   Property that is the subject of this Motion, free and clear of liens, claims, encumbrances, and

 14
 14   interests (with certain exceptions), with such liens, claims, encumbrances, and interests

 15
 15   attaching to the proceeds of sale. Once non-Foreclosed Properties, such as the Illinois Property

 16
 16   that is the subject of this Motion, are sold, to the extent a consensual resolution cannot be

 17
 17   reached regarding the disposition of sale proceeds as among the Debtor and any holders of

 18
 18   Alleged Secured Claims and Alleged Secured Liens (and possibly any Former Owners), the

 19
 19   Debtor will litigate, in contested Claim Objections or Adversary Proceedings, with the holders

 20
 20   of Alleged Secured Claims and Alleged Secured Liens (and possibly any Former Owners)

 21
 21   pertaining to the non-Foreclosed Properties, to determine their claims and, therefore, the

 22
 22   appropriate distribution of the proceeds from the sale of the subject non-foreclosed Property.

 23
 23   As further discussed below, the Debtor is already litigating with PennyMac LLC regarding its

 24
 24   Alleged Secured Claim and Alleged Lien in an Adversary Proceeding pending before the Court.

 25
 25          The Debtor believes that the foregoing is more likely to result in a higher net benefit to

 26
 26   the estate than litigating all Adversary Proceedings and Claim Objections regarding the

 27
 27   Foreclosed Properties.

 28
 28


                                                      11
Case 2:17-bk-20125-RK       Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13                 Desc
                            Main Document    Page 17 of 161


  1
  1   E.     ACTIONS BY THE DEBTOR IN FURTHERANCE OF ITS EXIT STRATEGY.
  2
  2          The Debtor already sought and obtained Court authority to reject the Rejected Purchase

  3
  3   Agreements, each of which pertained to a Foreclosed Property.

  4
  4          In respect to non-Foreclosed Properties, in furtherance of the Debtor’s exit strategy, the

  5
  5   Debtor (1) obtained Court authority to employ the Broker as the Debtor’s real estate broker to

  6
  6   market and sell the Properties at the appropriate time [see Dkts. 33, 96, 255, and 264] and (2)

  7
  7   with the assistance of the Broker, began to market certain of the non-Foreclosed Properties for

  8
  8   sale, including the Illinois Property, as discussed in more detail below. The Debtor’s Court-

  9
  9   approved employment of the Broker provides for a 6% commission to be paid to the Broker and

 10
 10   shared with the cooperating broker in connection with the sale of the Illinois Property [see id.].

 11
 11          In addition, the Debtor obtained a general claims bar date of May 4, 2018 (the “Bar

 12
 12   Date”) and provided notice thereof. [Dkt. 184]

 13
 13          Also in furtherance of the Debtor’s exit strategy, the Debtor filed a motion to approve a

 14
 14   settlement agreement between the Debtor and certain of its Affiliates (the “Affiliate Settlement

 15
 15   Motion”) pursuant to which, inter alia, the Affiliate DOTs issued by the Debtor to certain of its

 16
 16   Affiliates would be deemed to be released, reconveyed, terminated, and expunged from title.

 17
 17   [Dkts. 252 and 253] On June 28, 2018, the Court entered its order (the “Affiliate Settlement

 18
 18   Order”) [Dkt. 271] granting the Affiliate Settlement Motion and deeming the Affiliate DOTs to

 19
 19   be released, reconveyed, terminated, and expunged from title. A true and correct copy of the

 20
 20   Affiliate Settlement Order is attached hereto as Exhibit “4.”

 21
 21   F.     PRIOR AND ONGOING MARKETING EFFORTS REGARDING THE SALE
 22
 22          OF THE ILLINOIS PROPERTY.
             In furtherance of its efforts to market and sell the Illinois Property, the Broker (1)
 23
 23
      accessed and viewed the Illinois Property, (2) discussed the Illinois Property and related
 24
 24
      comparative sale data to come to agreement with the Debtor on a listing price, (3) photographed
 25
 25
      the Illinois Property, (4) on or about May 29, 2018, listed the Illinois Property on the MLS,
 26
 26
      which listing was followed by private showings. The Broker’s marketing efforts resulted in
 27
 27
      numerous views on the MLS and other online platforms, a number of private showings, and
 28
 28


                                                       12
Case 2:17-bk-20125-RK        Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13               Desc
                             Main Document    Page 18 of 161


  1
  1   multiple offers for the Illinois Property.

  2
  2          In addition to the foregoing, the Broker will continue to market the Illinois Property

  3
  3   through the Auction date in an effort to attract Overbidders by, among other things, (1)

  4
  4   continuing to respond to inquiries regarding the Illinois Property, (2) when possible, continuing

  5
  5   to conduct private showings to interested parties, (3) mailing or emailing a copy of the Notice

  6
  6   and this Motion and Memorandum, Declarations, and Exhibits, which include the Overbid

  7
  7   Procedures, to (a) all parties and/or the brokers of all parties that have provided contact

  8
  8   information to the Broker and have shown interest in the Illinois Property and (b) potential

  9
  9   interested parties in the Broker’s email database, and (4) posting on the MLS basic information

 10
 10   about the Auction and Overbid Procedures (such as date and time of the auction and minimum
 11
 11   initial overbid amount) and contact information for the Debtor’s counsel indicating that such
 12
 12   counsel can provide a copy of the Notice and this Motion and Memorandum, Declarations, and
 13
 13   Exhibits, which include the full, detailed Overbid Procedures.
 14
 14          In addition to the foregoing, as required by LBR 6004-1, concurrently with the filing
 15
 15   hereof, the Debtor will submit an additional copy of the Notice of the Motion, which include the
 16
 16   Overbid Procedures, with the Clerk of the Bankruptcy Court together with a Form F 6004-
 17
 17   2.NOTICE.SALE for purposes of publication. LBR 6004-1(c)(3) and (f).
 18
 18          The efforts of the Debtor and the Broker to market and sell the Illinois Property resulted
 19
 19   in the Debtor receiving a number of signed offers for the Illinois Property. Ultimately, after

 20
 20   considering other and prior purchase offers, and based on consultation with its professionals, the

 21
 21   Debtor accepted the offer from the Buyer and entered into the Purchase Agreement, a true and
 22
 22   correct copy of which is attached hereto as Exhibit “2.”
 23
 23          The Purchase Agreement is the result of arms-length negotiations.           Other than in
 24
 24   connection with the proposed sale of the Illinois Property, the Debtor and its principals have no
 25
 25   prior connections with and have never met the Buyer.
 26
 26

 27
 27

 28
 28


                                                      13
Case 2:17-bk-20125-RK         Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13                       Desc
                              Main Document    Page 19 of 161


  1
  1   G.      THE PROPOSED SALE OF THE ILLINOIS PROPERTY UNDER THE
              PURCHASE AGREEMENT.
  2
  2
              The principal terms and conditions of the proposed sale of the Illinois Property to the
  3
  3
      Buyer, subject to overbid, include the following:5
  4
  4
                              Name of Buyer: Rajesh Sharma (i.e., the “Buyer”).
  5
  5
                              Asset: The Illinois Property.
  6
  6
                              Purchase Price: $370,000 subject to overbid pursuant to the Overbid
  7
  7
              Procedures.
  8
  8
                              Deposit: $11,000 (3% of the Purchase Price)
  9
  9
                              Estimated Costs of Sale: Total of 8% comprised of a 6% commission for
 10
 10
           the Debtor’s broker, plus any outstanding real property taxes, plus other customary closing
 11
 11
           costs.
 12
 12
                              Condition of Asset/Property: “As-is” and “Where is.”
 13
 13
                              Contingencies: The Purchase Agreement contained a due diligence period
 14
 14
           that expired on October 1, 2018. All contingencies have now been lifted other than the
 15
 15
           entry of the Sale Order approving the sale of the Illinois Property to the Buyer.
 16
 16
                              Other Terms: The sale is subject to the Overbid Procedures and Break-Up
 17
 17
           Fee set forth herein above and below. Further, the Debtor’s sale of the Illinois Property
 18
 18
           shall be free and clear of any and all liens, claims, encumbrances, and interests, other than
 19
 19
           the Excepted Items, which non-Excepted Items are discussed further below.
 20
 20
                              Potential Tax Consequences: The Debtor will have to pay applicable
 21
 21
           capital gains taxes stemming from the sale of the Illinois Property after applicable
 22
 22
           deductions and exemptions.
 23
 23

 24
 24

 25
 25

 26
 26

 27
 27
      5
        This is a summary only. To the extent there is any inconsistency between this summary and the terms of the
 28
 28   Purchase Agreement, the terms of the Purchase Agreement shall govern.



                                                           14
Case 2:17-bk-20125-RK       Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13                Desc
                            Main Document    Page 20 of 161


  1
  1   H.     ALLEGED LIENS, CLAIMS, ENCUMBRANCES, AND INTERESTS
             RECORDED AGAINST THE ILLINOIS PROPERTY FROM WHICH THE
  2
  2          DEBTOR IS SEEKING TO SELL FREE AND CLEAR.
  3
  3          The Title Report for the Property is attached hereto as Exhibit “1.” Pursuant to the
  4
  4   Motion, the Debtor is seeking to sell the Illinois Property free and free and clear of all liens,
  5
  5   claims, encumbrances, and interests, with the exception of the Excepted Items, which are Items
  6
  6   1 and 4-10 set forth in the Title Report. In other words, the Debtor will be selling free and clear
  7
  7   of the Items 2, 3 and 11-19 of the Title Report as the non-Excepted Items of the Title Report.
  8
  8          Items 2, 3, 11, 12, 17, 18 and 19 of the Title Report are liens (the “Government Liens”)
  9
  9   securing claims (the “Government Claims”) for (1) unpaid real property taxes owed to the
 10
 10   County for 2016-2017 (see Items 2-3 of the Title Report) and (2) unpaid assessments owed to
 11
 11   the City (see Items 11, 12, 17, 18, and 19 of the Title Report), all of which total approximately
 12
 12   $4,700 (see Items 2, 3, 11, 12, 17, 18 and 19 of the Title Report). In addition to the foregoing,
 13
 13   the County filed Proof of Claim 17, a true and correct copy of which is attached hereto as
 14
 14   Exhibit “5,” asserting a secured claim in the amount of $1,405.64 for unpaid real property taxes
 15
 15   owed to the County for 2016-2017. The Government Claims will be paid from escrow upon
 16
 16   closing.
 17
 17              Item 13 of the Title Report is PennyMac, LLC’s Alleged Lien securing its Alleged
 18
 18   Secured Claim in the principal amount of $299,475, as set forth in Item 13 of the Title Report.
 19
 19   In addition to the foregoing, PennyMac, LLC Proof of Claim 5, a true and correct copy of which
 20
 20   is attached hereto as Exhibit “6,” asserting a secured claim in the amount of $310,989.72, with
 21
 21   interest accruing thereon as 4.625% as of October 30, 2017, and which would total
 22
 22   approximately $325,372.99 with an additional $14,383.27 of interest at 4.625 % over the last
 23
 23   year. PennyMac, LLC's Alleged Lien and Alleged Secured Claim will attach to the proceeds of
 24
 24   sale, with the same extent, validity, and priority as such Alleged Lien and Alleged Secured
 25
 25   Claim had prior to the sale.
 26
 26

 27
 27

 28
 28


                                                      15
Case 2:17-bk-20125-RK        Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13                     Desc
                             Main Document    Page 21 of 161


  1
  1           Items 14-16 of the Title Report are the Affiliate DOTs issued by the Debtor to certain of

  2
  2   its Affiliates that were deemed to be released, reconveyed, terminated, and expunged from title

  3
  3   pursuant to the Affiliate Settlement Order. See Exhibit “4.”

  4
  4   I.      THE PROPOSED OVERBID PROCEDURES AND BREAK-UP FEE.
  5
  5           The proposed Overbid Procedures and Break-Up Fee are as follows:
  6
  6                  Date, Time, and Location of the Auction: The Auction shall be held
  7
  7        concurrently with the hearing on the Motion, as follows:
  8
  8
                                              Date: November 28, 2018
  9
  9                                           Time: 11:00 a.m.
                                              Place: Courtroom 1675
 10
 10                                                  255 E. Temple Street
                                                     Los Angeles, CA 90012
 11
 11
                     Initial Overbid Amount: The Purchase Price of $370,000, plus at least $10,000
 12
 12
           more (i.e., at least $380,000) (i.e., the “Initial Overbid Amount”);
 13
 13
                     Qualification of Overbidders: In order for any prospective Overbidder to have
 14
 14
           the right to bid at the Auction, the prospective Overbidder must, within three (3) business
 15
 15
           days prior to the Auction, (a) provide to counsel for the Debtor, Levene, Neale, Bender,
 16
 16
           Yoo & Brill L.L.P., c/o Todd M. Arnold, 10250 Constellation Boulevard, Suite 1700 Los
 17
 17
           Angeles, California 90067, Telephone: (310) 229-1234 Facsimile: (310) 229-1244, Email:
 18
 18
           tma@lnbyb.com (“LNBYB”), a signed proposed purchase agreement (each an “Overbid
 19
 19
           Purchase Agreement”), in substantially and materially the same form as the Purchase
 20
 20
           Agreement,6 redlined to show any changes, with such purchase agreement not to contain
 21
 21
           any financing, inspection, due diligence, or other contingencies (other than the entry of the
 22
 22
           Sale Order approving the sale of the Illinois Property to the Overbidder), and including, a
 23
 23
           removal of all contingencies (other than the entry of the Sale Order approving the sale of the
 24
 24
           Illinois Property to the Overbidder) pursuant to CAR Form CR 14.C, and with a minimum
 25
 25
           purchase price of at least the Initial Overbid Amount of $380,000; (b) submit a deposit in
 26
 26

 27
 27
      6
        LNBYB will provide a copy of the Purchase Agreement in Word to any parties interested in submitting an
 28
 28   Overbid



                                                         16
Case 2:17-bk-20125-RK       Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13                 Desc
                            Main Document    Page 22 of 161


  1
  1      the amount of 10% of the Initial Overbid Amount set forth in the Overbid Purchase

  2
  2      Agreement by cashiers’ check or wire into a segregated trust account maintained by

  3
  3      LNBYB, who will provide wire instructions on request; (c) demonstrate that the prospective

  4
  4      Overbidder has sufficient funds or financing to close the transaction within fifteen (15)

  5
  5      calendar days of the entry of the Sale Order approving the prospective Overbidder and the

  6
  6      sale of the Illinois Property to the Overbidder; and (d) agree that the prospective

  7
  7      Overbidder’s deposit will be non-refundable if the prospective Overbidder is the winning

  8
  8      bidder at the Auction and fails to close the purchase of the Illinois Property within fifteen

  9
  9      (15) calendar following the date of entry of the Sale Order – regardless of whether an appeal

 10
 10      has been filed of the Sale Order, provided there is no entered stay pending appeal of either
 11
 11      of the foregoing orders (i.e., no final order requirement).
 12
 12                 Overbidding Increments and Considerations in Determining the Winning
 13
 13      Bidder at Any Auction: In order to qualify to bid at the Auction, any Overbid Purchase

 14
 14      Agreement is required to include an Initial Overbid Amount of at least $380,000.

 15
 15      Subsequent overbids at the Auction must be in increments of $1,000 or amounts that are

 16
 16      wholly divisible by $1,000. The Debtor, in consultation with its professionals, will select

 17
 17      the highest and best offer and recommend Court approval of the sale of the Illinois Property

 18
 18      to the Buyer or any qualified Overbidder that, in the opinion of the Debtor, in consultation

 19
 19      with its professionals, has made the highest and best offer for the Illinois Property.

 20
 20                 Break-Up Fee: In the event the Buyer is not the successful bidder at the

 21
 21      Auction and an Overbidder closes a purchase of the Illinois Property, the Debtor shall pay a

 22
 22      $5,000 Break-Up Fee (approximately 1.4% of the Purchase Price) to the Buyer upon the

 23
 23      close of escrow.

 24
 24          The Debtor believes that the proposed Overbid Procedures and Break-Up Fee, together

 25
 25   with efforts already undertaken by the Broker to market the Illinois Property and by the Debtor

 26
 26   and the estate to negotiate and enter into the Purchase Agreement, will result in the Debtor and

 27
 27   the estate receiving the highest and best price for the Illinois Property under the circumstances.

 28
 28


                                                       17
Case 2:17-bk-20125-RK       Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13                 Desc
                            Main Document    Page 23 of 161


  1
  1                                               II.
                                           LEGAL ARGUMENT
  2
  2
      A.     THE COURT SHOULD APPROVE THE SALE OF THE ILLINOIS PROPERTY
  3
  3          TO THE BUYER, SUBJECT TO OVERBID, OR TO ANY WINNING
             OVERBIDDER AT AUCTION.
  4
  4
             1.      THE DEBTOR HAS OR WILL HAVE COMPLIED WITH ALL
  5
  5                  APPLICABLE NOTICE REQUIREMENTS.
  6
  6          Section 363(b)(1) provides that the Debtor, “after notice and a hearing, may use, sell or
  7
  7   lease, other than in the ordinary course of business, property of the estate.”           11 U.S.C.
  8
  8   § 363(b)(1). Section 102(1) defines “after notice and a hearing” as after such notice as is
  9
  9   appropriate in the particular circumstances, and such opportunity for hearing as is appropriate in
 10
 10   the particular circumstances. 11 U.S.C. § 102(1)(A).
 11
 11          FRBP 6004(a) provides, in pertinent part, that notice of a proposed sale not in the
 12
 12   ordinary course of business must be given pursuant to FRBP 2002(a)(2), (c)(1), (i) and (k), and,
 13
 13   if applicable, in accordance with Section 363(b)(2). Fed.R.Bankr.P. 6004(a). FRBP 2002(a)(2)
 14
 14   requires at least 21 days’ notice by mail of a proposed sale of property of the estate other than in
 15
 15   the ordinary course of business, unless the Court for cause shown shortens the time or directs
 16
 16   another method of giving notice. Fed.R.Bankr.P. 2002(a)(2).        FRBP 2002(c)(1) requires that
 17
 17   the notice of a proposed sale include the date, time and place of any public sale, the terms and
 18
 18   conditions of any private sale, and the time fixed for filing objections. It also provides that the
 19
 19   notice of sale or property is sufficient if it generally describes the property. Fed. R. Bankr. P.
 20
 20   2002(c)(1). FRBP 2002(k) requires that the notice be given to the United States Trustee.
 21
 21   Fed.R.Bankr.P. 2002(k).
 22
 22          In addition, LBR 6004-1 requires that the notice contain the information specified in
 23
 23   LBR 6004-1(c)(3) and that an additional copy of the notice be submitted to the Clerk of the
 24
 24   Bankruptcy Court together with a Form F 6004-2.NOTICE.SALE at the time of filing for
 25
 25   purposes of publication. LBR 6004-1(c)(3) and (f).
 26
 26          The Debtor has or will have complied with all of the above provisions of the Bankruptcy
 27
 27   Code, the FRBP and the LBR. The Debtor has complied with FRBP 6004(a) and 2002(a)(2),
 28
 28


                                                       18
Case 2:17-bk-20125-RK       Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13                    Desc
                            Main Document    Page 24 of 161


  1
  1   (c)(1), (i) and (k), as well as LBR 6004-1(c)(3), as far as practicable under the circumstances,

  2
  2   because the Notice of the Motion includes all of the required information set forth above,

  3
  3   including, without limitation, the date, time and place of the hearing on the Motion to approve

  4
  4   the proposed sale of the Illinois Property to the Buyer, subject to overbid, the deadline for

  5
  5   objecting to the Motion, the Auction date and Overbid Procedures, and related deadlines, and

  6
  6   the Notice of the Motion has been served on the Office of the United States Trustee, the Debtor,

  7
  7   all of the Debtor’s known creditors, all parties appearing on the Title Report (even parties to the

  8
  8   Excepted Items where addresses are available), and all parties requesting special notice.

  9
  9   Further, this Motion and its annexed Memorandum, Declarations, and Exhibits will be served

 10
 10   on the Office of the United States Trustee, the Debtor, all parties appearing on the Title Report
 11
 11   (even parties to the Excepted Items where addresses are available), and all parties requesting
 12
 12   special notice. Additionally, the Notice of the Motion advises parties in interest how and where
 13
 13   to obtain a full copy of this Motion and its annexed Memorandum, Declarations, and Exhibits.
 14
 14          Further, as required by LBR 6004-1(f), concurrently with the filing hereof, the Debtor
 15
 15   submitted an additional copy of the Notice of the Motion, which include the Overbid
 16
 16   Procedures, with the Clerk of the Bankruptcy Court together with a Form F 6004-
 17
 17   2.NOTICE.SALE for purposes of publication.
 18
 18          Based on the foregoing, all applicable notice requirements have been satisfied.
 19
 19          2.      THE SALE OF THE ILLINOIS PROPERTY TO THE BUYER, SUBJECT
                     TO OVERBID, OR TO ANY WINNING OVERBIDDER AT AUCTION,
 20
 20                  SHOULD BE APPROVED, BECAUSE GOOD BUSINESS REASONS FOR
                     THE SALE EXIST, THE PURCHASE PRICE FOR THE ILLINOIS
 21
 21                  PROPERTY IS FAIR AND REASONABLE, AND THE PROPOSED SALE
                     IS IN THE BEST INTERESTS OF THE ESTATE AND CREDITORS.
 22
 22
             As a general matter, a Court considering a motion to approve a sale under Section
 23
 23
      363(b) should determine from the evidence presented before it that a “good business reason”
 24
 24
      exists to grant such a motion. In re Lionel Corp., 722 F.2d 1063, 1071 (2d Cir. 1983). In
 25
 25
      addition, the Court must further find that the sale is in the best interest of the estate. To make
 26
 26
      this determination, a Court should consider whether:
 27
 27

 28
 28                  (1)     the sale is fair and reasonable, i.e., the price to be paid is adequate;



                                                       19
Case 2:17-bk-20125-RK       Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13                    Desc
                            Main Document    Page 25 of 161


  1
  1                  (2)     the property has been given adequate marketing;
                     (3)     the sale is in good faith, i.e., there is an absence of any lucrative deals
  2
  2                          with insiders, and
  3
  3                  (4)     adequate notice has been provided to creditors.

  4
  4
      In re Wilde Horse Enterprises, Inc., 136 B.R. 830, 841-2 (Bankr. C.D. Cal. 1991); In re The
  5
  5
      Landing, 156 B.R. 246, 249 (Bankr. E.D. Mo. 1993); In re Mama’s Original Foods, Inc., 234
  6
  6
      B.R. 500, 502-505 (C.D. Cal. 1999). Here, the proposed sale of the Illinois Property to the
  7
  7
      Buyer pursuant to the terms of the Purchase Agreement, or to successful Overbidder at the
  8
  8
      Auction, satisfies each of these requirements.
  9
  9
                     a.      Sound Business Purpose.
 10
 10
             The Ninth Circuit Bankruptcy Appellate Panel in Walter v. Sunwest Bank (In re Walter),
 11
 11
      83 B.R. 14, 19 (B.A.P. 9th Cir. 1988) has adopted a flexible case-by-case test to determine
 12
 12
      whether the business purpose for a proposed sale justifies disposition of property of the estate
 13
 13
      under Section 363(b). The facts pertaining to the sale at issue here amply substantiate the
 14
 14
      Debtor’s business decision that the contemplated sale of the Illinois Property to the Buyer
 15
 15
      pursuant to the terms of the Purchase Agreement, or to successful Overbidder at the Auction,
 16
 16
      serves the best interests of the estate and merits the approval of this Court.
 17
 17
             As noted above, the Debtor’s exit strategy now primarily focuses on (1) selling the non-
 18
 18
      Foreclosed Properties, such as the Illinois Property, free and clear of liens, claims,
 19
 19
      encumbrances, and interests (with certain exceptions), with such liens, claims, encumbrances,
 20
 20
      and interests attaching to the proceeds of sale, (2) once non-Foreclosed Properties, such as the
 21
 21
      Illinois Property, are sold, seeking to reach consensual resolutions with holders of Alleged
 22
 22
      Secured Claims and Alleged Secured Liens (and possibly any Former Owners) regarding
 23
 23
      alleged claims and liens pertaining to the subject non-Foreclosed Property, and (3) to the extent
 24
 24
      a consensual resolutions cannot be reached, litigating, in contested Claim Objections or
 25
 25
      Adversary Proceedings, to resolve such alleged claims and liens and, therefore, to determine the
 26
 26
      appropriate distribution of the proceeds from the sale of the subject non-foreclosed Property.
 27
 27
      Thus, the proposed sale furthers the Debtor’s exit strategy. Indeed, as further discussed below,
 28
 28


                                                       20
Case 2:17-bk-20125-RK        Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13                Desc
                             Main Document    Page 26 of 161


  1
  1   the Debtor is already litigating with PennyMac, LLC regarding its Alleged Secured Claim and

  2
  2   Alleged Lien in an Adversary Proceeding pending before the Court.

  3
  3           In addition to the foregoing, the sale of the Illinois Property will (1) as discussed below,

  4
  4   result in a net benefit to the estate of at $39,000 (which may be higher in the event of an overbid

  5
  5   and/or the Debtor is successful in surcharging PennyMac, LLC’s alleged collateral), even if

  6
  6   PennyMac, LLC’s disputed claim and lien are ultimately deemed to be valid, (2) substantially

  7
  7   curtail, if not stop, the accrual of any additional secured claims in favor of PennyMac, LLC for

  8
  8   additional interest and (3) stop the accrual of additional secured property tax claims against the

  9
  9   estate related to the Illinois Property.

 10
 10           Based on the foregoing, the Debtor submits that the proposed sale of the Illinois
 11
 11   Property is in the best interests of the estate and its creditors and, therefore, represents a sound
 12
 12   exercise of the Debtor’s business judgment.
 13
 13                   b.      Fair and Reasonable Price.
 14
 14           In order for a sale to be approved under Section 363(b), the purchase price must be fair

 15
 15   and reasonable. See generally, In re Canyon Partnership, 55 B.R. 520 (Bankr. S.D. Cal. 1985).

 16
 16   The trustee is given substantial discretion in this regard. Id. In addition, Courts have broad

 17
 17   discretion with respect to matters under section 363(b). See Big Shanty Land Corp. v. Comer

 18
 18   Properties, Inc., 61 B.R. 272, 278 (Bankr. N.D. Ga. 1985). In any sale of estate assets, the

 19
 19   ultimate purpose is to obtain the highest price for the property sold. Wilde Horse Enterprises,

 20
 20   Inc., 136 B.R. at 841 (citing In re Chung King, Inc., 753 F.2d 547 (7th Cir. 1985)), In re Alpha

 21
 21   Industries, Inc., 84 B.R. 703, 705 (Bankr. Mont. 1988).

 22
 22           As noted above, the Debtor’s Broker engaged in, and will continue to engage in,

 23
 23   expansive marketing efforts regarding the sale of the Illinois Property. Those efforts resulted in

 24
 24   a number of signed offers for the Illinois Property. The offer under the Purchase Agreement

 25
 25   represents the highest and best offer for the Illinois Property thus far that has remained in

 26
 26   escrow. Further, the Overbid Procedures and Auction process proposed to be implemented by

 27
 27   the Debtor are specifically designed to ensure that the highest price possible is obtained for

 28
 28   Illinois Property. Although the Debtor will not know the results of the Auction (if one is


                                                       21
Case 2:17-bk-20125-RK      Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13                Desc
                           Main Document    Page 27 of 161


  1
  1   conducted) until the Auction has been completed, based upon the marketing efforts by the

  2
  2   Debtor’s highly experienced Broker after the Petition Date, which are outlined above and which

  3
  3   will continue through the Auction date, the Illinois Property will have been exposed to those

  4
  4   parties who are most likely to be interested in acquiring the Illinois Property, and the highest

  5
  5   and best bid obtained for the Illinois Property (whether it is the bid offered by the Buyer or an

  6
  6   Overbid submitted by a successful Overbidder) will constitute fair and reasonable value for the

  7
  7   Property.

  8
  8                  c.     Adequate Marketing.

  9
  9          The intensive marketing efforts undertaken by the Debtor’s Broker after the Petition Date,

 10
 10   which will continue through the Auction date, are set forth in detail above and are not repeated

 11
 11   here. In consideration of the foregoing marketing efforts by the Debtor’s Broker, the Illinois

 12
 12   Property has been, and will be, adequately marketed.

 13
 13                  d.     Good Faith.

 14
 14          When a Bankruptcy Court authorizes a sale of assets pursuant to Section 363(b)(1), it is

 15
 15   required to make a finding with respect to the “good faith” of the purchaser. In re Abbotts

 16
 16   Dairies, 788 F.2d at 149. Such a procedure ensures that Section 363(b)(1) will not be employed

 17
 17   to circumvent creditor protections.    Id. at 150.     With respect to the Debtor’s conduct in

 18
 18   conjunction with the proposed sale of the Property, the good faith requirement focuses

 19
 19   principally on whether there is any evidence of “fraud, collusion between the purchaser and

 20
 20   other bidders or the trustee, or an attempt to take grossly unfair advantage of other bidders.”

 21
 21   Abbotts Dairies, 788 F.2d at 147; Wilde Horse Enterprises, 136 B.R. at 842.

 22
 22          Here, as discussed above, the Purchase Agreement is the result of arms-length

 23
 23   negotiations and, other than in connection with the proposed sale of the Illinois Property, the

 24
 24   Debtor and its principals have no prior connections with and have never met the Buyer.

 25
 25          Based on the foregoing, and because the Buyer has no affiliation with the Debtor other

 26
 26   than as set forth above and is not an “insider” of the Debtor as that term is defined in Section

 27
 27   101(31), the Debtor submits that there has been no fraud or collusion in connection with the

 28
 28   proposed sale of the Illinois Property. Therefore, the good faith requirement has been satisfied,


                                                     22
Case 2:17-bk-20125-RK          Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13                 Desc
                               Main Document    Page 28 of 161


  1
  1   and that the Buyer (or a successful Overbidder) should be deemed a “good faith” purchaser

  2
  2   under Section 363(m) and entitled to the benefits under Section 363(m).

  3
  3                  e.        Accurate and Reasonable Notice.

  4
  4          The purpose of the notice is to provide an opportunity for objections and hearing before

  5
  5   the Court if there are objections. In re Karpe, 84 B.R. 926, 930 (Bankr. M.D.Pa. 1988). A

  6
  6   notice is sufficient if it includes the terms and conditions of the sale and if it states the time for

  7
  7   filing objections. Id.

  8
  8          As set forth in detail in Paragraph II.A.1 above, the Debtor has complied with all of the

  9
  9   applicable notice provisions of the Bankruptcy Code, the FRBP and the LBR. Thus, the Notice

 10
 10   of the Motion (and proposed sale of the Property) should be deemed adequate, accurate, and

 11
 11   reasonable by the Court.

 12
 12   B.     THE COURT SHOULD APPROVE THE SALE OF THE ILLINOIS PROPERTY
             FREE AND CLEAR OF ALL LIENS, CLAIMS, ENCUMBRANCES, AND
 13
 13          INTERESTS, OTHER THAN THE EXCEPTED ITEMS, TO THE BUYER OR
             ANY WINNING OVERBIDDER AT THE AUCTION.
 14
 14
             1.      APPLICABLE STANDARDS.
 15
 15
             The Court has the power to authorize the sale of property free and clear of liens, claims,
 16
 16
      or interests. See 11 U.S.C. § 363(f); In re Gerwer, 898 F.2d 730, 733 (9th Cir. 1990).
 17
 17
             Section 363(f) permits a sale of property “free and clear of any interest in such property
 18
 18
      of an entity other than the estate” if any one of the following five conditions is met:
 19
 19

 20
 20                  (1)       applicable nonbankruptcy law permits sale of such
                               property free and clear of such interest;
 21
 21

 22
 22                  (2)       such entity consents;

 23
 23                  (3)       such interest is a lien and the price at which such
                               property is to be sold is greater than the aggregate value
 24
 24                            of all liens on such property;
 25
 25
                     (4)       such interest is in bona fide dispute; or
 26
 26
                     (5)       such entity could be compelled, in a legal or equitable
 27
 27                            proceeding, to accept a money satisfaction of such
                               interest.
 28
 28


                                                         23
Case 2:17-bk-20125-RK       Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13                  Desc
                            Main Document    Page 29 of 161


  1
  1   11 U.S.C. § 363(f). Section 363(f) is written in the disjunctive; thus, satisfaction of any one of

  2
  2   the five conditions is sufficient to sell property free and clear of liens. See e.g., Citicorp

  3
  3   Homeowners Services, Inc. v. Elliot (In re Elliot), 94 B.R. 343, 345 (Bankr. E.D. Pa. 1988);

  4
  4   Mutual Life Ins. Co. of New York v. Red Oak Farms, Inc. (In re Red Oak Farms, Inc.), 36 B.R.

  5
  5   856, 858 (Bankr. W.D. Mo. 1984).

  6
  6          In regard to Section 363(f)(2), the “consent” of an entity asserting an interest in the

  7
  7   property sought to be sold, as referenced in 11 U.S.C. § 363(f)(2), can be implied if such entity

  8
  8   fails to make a timely objection to the sale after receiving notice of the sale. In re Eliot, 94 B.R.

  9
  9   343, 345 (E.D. Pa. 1988); see also, In re Ex-Cel Concrete Company, Inc., 178 B.R. 198, 203

 10
 10   (B.A.P. 9th Cir. 1995) (“The issue here is whether there was consent or non-opposition by
 11
 11   Citicorp.”); In re Paddlewheels, Inc., 2007 WL 1035151 (Bankr. E.D.La. April 2, 2007) (“The
 12
 12   Sale Motion complies with section 363(f) of the Bankruptcy Code, in that the Trustee either
 13
 13   obtained the consent of Whitney to the sale of the Vessel to Purchaser or Whitney had no
 14
 14   objection to the Sale.”); In re Gabel, 61 B.R. 661 (Bankr. W.D. La. 1985) (implied consent is
 15
 15   sufficient to authorize a sale under § 363(f)(2)).
 16
 16          To satisfy Section 363(f)(4), there must be an objective basis for a factual or legal
 17
 17   dispute as to the validity of the interest. In re Kellogg-Taxe, 2014 WL 1016045, at *6 (Bankr.
 18
 18   C.D. Cal. Mar.17, 2014) (citing In re Gaylord Grain L.L.C., 306 B.R. 624, 627 (B.A.P. 8th Cir.
 19
 19   2004)); In re Daufuskie Island Props., LLC, 431 B.R. 626, 645 (Bankr. D.S.C. 2010); see also

 20
 20   Higgins v. Vortex Fishing Systems, Inc. (In re Vortex Fishing Sys., Inc.), 277 F.3d 1057, 1062

 21
 21   (9th Cir. 2002) (adopting objective test for determining whether claim supporting involuntary
 22
 22   petition is subject to bona fide dispute). “[T]he moving party must ‘provide some factual
 23
 23   grounds to show some objective basis for the dispute.” SEC v. Capital Cove Bancorp LLC,
 24
 24   2015 WL 9701154, at *7 (C.D. Cal. Oct.13, 2015) (emphasis added). The court is not required
 25
 25   to resolve the underlying dispute as a condition to authorizing the sale, but must determine
 26
 26   that it exists. Capital Cove Bancorp, 2015 WL 9701154, at *7; Kellogg-Taxe, 2014 WL
 27
 27   1016045, at *6 (emphasis added).
 28
 28


                                                       24
Case 2:17-bk-20125-RK       Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13                 Desc
                            Main Document    Page 30 of 161


  1
  1           Pursuant to Section 363(f)(5), a debtor in possession may sell property free and clear of

  2
  2   any interest if the holder of that interest “could be compelled, in a legal or equitable proceeding,

  3
  3   to accept a money satisfaction of such interest.” 11 U.S.C. § 363(f)(5) (emphasis added).

  4
  4   Section 363(f)(5) has generally been interpreted to mean that if, under applicable law, the holder

  5
  5   of the lien or interest could be compelled to accept payment in exchange for its interest, the

  6
  6   debtor in possession may take advantage of that right by replacing the holder’s lien or interest

  7
  7   with a payment or other adequate protection. COLLIER ON BANKRUPTCY, ¶ 363.06 [6] (15th ed.

  8
  8   rev. 2003).

  9
  9           In Clear Channel Out-door, Inc. v. Knupfer (In re PW, LLC), 391 B.R. 25 (B.A.P. 9th

 10
 10   Cir. 2008) (“PW”), the BAP reversed the Bankruptcy Court’s approval of a sale to a senior

 11
 11   lender free and clear of the liens of the junior lienholder under § 363(f)(5). In reversing the

 12
 12   Bankruptcy Court’s decision, the BAP found that Section 363(f)(5) requires that “(1) a

 13
 13   proceeding exists or could be brought, in which (2) the nondebtor could be compelled to accept

 14
 14   a money satisfaction of (3) its interest.”        Id. at 41 (emphasis added). Analyzing the

 15
 15   aforementioned factors in reverse order, the BAP concluded that a lien constitutes an “interest”

 16
 16   for purposes of Section 363(f)(5). Id. With respect to the second factor, the BAP ruled that

 17
 17   Section 363(f)(5) refers to those proceedings in which the creditor “could be compelled to take

 18
 18   less than the value of the claim secured by the interest.” Id. (emphasis added). In order to

 19
 19   approve a sale free and clear under Section 363(f)(5), the Court must “make a finding of the

 20
 20   existence of … a mechanism [to address extinguishing the lien or interest without paying such

 21
 21   interest in full] and the [debtor in possession] must demonstrate how satisfaction of the lien

 22
 22   ‘could be compelled.’” Id. at 45. Finally, the Bankruptcy Appellate Panel held that Section

 23
 23   363(f)(5) requires that there be, “or that there be the possibility of, some proceeding, either at

 24
 24   law or at equity, in which the nondebtor could be forced to accept money in satisfaction of its

 25
 25   interest.” Id.

 26
 26

 27
 27

 28
 28


                                                       25
Case 2:17-bk-20125-RK        Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13                Desc
                             Main Document    Page 31 of 161


  1
  1           2.      THE COURT SHOULD APPROVE THE SALE OF THE ILLINOIS
                      PROPERTY FREE AND CLEAR OF THE NON-EXCEPTED ITEMS IN
  2
  2                   THE TITLE REPORT TO THE BUYER OR ANY WINNING
                      OVERBIDDER AT THE AUCTION.
  3
  3
              As noted, the Debtor is seeking to sell the Illinois Property free and free and clear of all
  4
  4
      liens, claims, encumbrances, and interests, with the exception of Excepted Items 1 and 4-10 set
  5
  5
      forth in the Title Report, a copy of which is attached hereto as Exhibit “1.” In other words, the
  6
  6
      Debtor seeking to sell the Illinois Property free and clear of the Items 2, 3 and 11-19 of the Title
  7
  7
      Report as the non-Excepted Items. The foregoing non-Excepted Items, and the bases for being
  8
  8
      able to sell free and clear thereof, are as follows.
  9
  9
                      a.    Items 2, 3, 11, 12, 17, 18 and 19 of the Title Report are the Government
 10
 10
      Liens securing Government Claims for (i) unpaid real property taxes owed to the County for
 11
 11
      2016-2017 (see Items 2-3 of the Title Report) and (ii) unpaid assessments owed to the City (see
 12
 12
      Items 11, 12, 17, 18, and 19 of the Title Report), all of which total approximately $4,700 (see
 13
 13
      Items 2, 3, 11, 12, 17, 18 and 19 of the Title Report). In addition to the foregoing, the County
 14
 14
      filed Proof of Claim 17, a true and correct copy of which is attached hereto as Exhibit “5,”
 15
 15
      asserting a secured claim in the amount of $1,405.64 for unpaid real property taxes owed to the
 16
 16
      County for 2016-2017. Thus, the claim asserted by way of Proof of Claim 17 is duplicative of
 17
 17
      the claims asserted in Items 2-3 of the Title Report.
 18
 18
                              (1)     Section 363(f)(2). The Government Claims will be paid from the
 19
 19
      proceeds of the sale of the Illinois Property. Based on the foregoing, the Debtor believes that the
 20
 20
      County and the City will, either affirmatively or by a lack of any opposition to the Motion,
 21
 21
      consent to the sale free and clear of the Government Liens and Government Claims provided that
 22
 22
      the Government Claims are paid upon closing. Based on the foregoing, the Court should
 23
 23
      approve the sale of the Illinois Property free and clear of the Government Liens and Government
 24
 24
      Claims pursuant to Section 363(f)(2).
 25
 25
                              (2)     Section 363(f)(3). As discussed in Section I hereof, the Purchase
 26
 26
      Price of $370,000 (which may be higher if there are overbids) exceeds the approximately
 27
 27
      $330,072.99 aggregate value of liens against the Illinois Property, which would leave the estate
 28
 28


                                                        26
Case 2:17-bk-20125-RK          Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13                  Desc
                               Main Document    Page 32 of 161


  1
  1   with net sale proceeds of approximately $39,927 (which may be higher to the extent there is an

  2
  2   overbidder, the Debtor is successful in its litigation against PennyMac, LLC, and/or the Debtor is

  3
  3   successful in efforts to surcharge PennyMac’s alleged collateral interest in the Illinois Property

  4
  4   for the costs related to protecting and disposing of it), as follows:

  5
  5    Items                                          Amount                  Notes
       Purchase Price (subject to overbid)            $ 370,000.00
  6
  6

  7
  7    Items 2, 3, 11, 12, 17, 18 and 19 of the        $     (4,700.00)       Inclusive of the County's
       Title Report, which are liens securing                                 Claim 17.
  8
  8    claims for (1) unpaid real property taxes
       owed to the County and (2) unpaid
  9
  9    assessments owed to the City, all of which
       total approximately $4,700 and will be
 10
 10    paid from escrow upon closing.
 11
 11

 12
 12    Item 13 of the Title Report, which is           $ (325,372.99)         Inclusive of PennyMac, LLC's
       PennyMac, LLC's Alleged Lien securing                                  Claim 5, which asserts a claim
 13
 13    its Alleged Secured Claim in the principal                             in the amount of $310,989.72,
       amount of $299,475, as set forth in Item                               with interest accruing thereon
 14
 14    13 of the Title Report. PennyMac, LLC's                                as 4.625% as of 10/30/17, plus
       Alleged Lien and Alleged Secured Claim                                 an additional $14,383.27 of
 15
 15    will attach to the proceeds of sale, with                              interest at 4.625 % over the
       the same extent, validity, and priority as                             last year.
 16
 16    such Alleged Lien and Alleged Secured
       Claim had prior to the sale.
 17
 17

 18
 18

 19
 19    Balance to the Estate                           $     39,927.01

 20
 20

 21
 21                            Based on the foregoing, the Court should approve the sale of the Illinois

 22
 22   Property free and clear of the Government Liens and Government Claims pursuant to Section

 23
 23   363(f)(3).

 24
 24                            (3)    Section 363(f)(4). In addition to the foregoing, the Debtor notes

 25
 25   that the purported Government Liens referenced in Items 18 and 19 of the Title Report and the

 26
 26   Government Claims related thereto are subject to bona fide dispute because the subject

 27
 27   Government Liens were recorded on October 11, 2017 and December 18, 2017, which is after

 28
 28   the Petition Date of August 17, 2017, and, therefore, makes the subject Government Liens void,


                                                        27
Case 2:17-bk-20125-RK       Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13                Desc
                            Main Document    Page 33 of 161


  1
  1   not merely voidable, because the recordation thereof constituted a violation of the automatic

  2
  2   stay. In re Schwartz, 954 F.2d 569, 570-71 (9th Cir. 1993). Further, the foregoing Government

  3
  3   Liens may be avoidable under Section 549 providing for the avoidance of transfers of estate

  4
  4   property that occur after the Petition Date and are not authorized under the Title 11 or the Court.

  5
  5   11 U.S.C. § 549. Based on the foregoing, the Court could also approve the sale of the Illinois

  6
  6   Property free and clear of the foregoing Government Liens and Government Claims referenced

  7
  7   in Items 18 and 19 of the Title Report pursuant to Section 363(f)(4).

  8
  8                  b.     Item 13 of the Title Report is PennyMac, LLC’s Alleged Lien securing

  9
  9   its Alleged Secured Claim in the principal amount of $299,475, as set forth in Item 13 of the

 10
 10   Title Report. In addition to the foregoing, PennyMac, LLC Proof of Claim 5, a true and correct
 11
 11   copy of which is attached hereto as Exhibit “6,” asserting a secured claim in the amount of
 12
 12   $310,989.72, with interest accruing thereon as 4.625% as of October 30, 2017, and which would
 13
 13   total approximately $325,372.99 with an additional $14,383.27 of interest at 4.625 % over the
 14
 14   last year.
 15
 15                         (1)     Section 363(f)(3).     As discussed above, the Purchase Price of
 16
 16   $370,000 (which may be higher if there are overbids) exceeds the approximately $330,072.99
 17
 17   aggregate value of liens against the Illinois Property and would leave the estate with net sale
 18
 18   proceeds of approximately $39,927. Based on the foregoing, and because PennyMac, LLC's
 19
 19   Alleged Lien and Alleged Secured Claim will attach to the proceeds of sale, with the same

 20
 20   extent, validity, and priority as such Alleged Lien and Alleged Secured Claim had prior to the

 21
 21   sale, the Court should approve the sale of the Illinois Property free and clear of the Government
 22
 22   Liens and Government Claims pursuant to Section 363(f)(3).
 23
 23                         (2)     Section 363(f)(4). The Illinois Property can be sold free and clear
 24
 24   of the PennyMac, LLC's Alleged Lien and Alleged Secured Claim pursuant to Section 363(f)(4),
 25
 25   because PennyMac, LLC's Alleged Lien and Alleged Secured Claim are subject to bona fide
 26
 26   dispute based on standing and related issues discussed below.
 27
 27                         More specifically, on February 7, 2018, the Debtor filed a complaint (the
 28
 28   “Complaint”) against PennyMac, LLC, a true and correct copy of which is attached hereto


                                                      28
Case 2:17-bk-20125-RK       Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13                Desc
                            Main Document    Page 34 of 161


  1
  1   without exhibits as Exhibit “7,” asserting claims for, inter alia, (1) declaratory relief regarding

  2
  2   whether PennyMac, LLC has a lien on the Illinois Property (see Complaint, ¶¶ 63-69) and (2)

  3
  3   disallowance of PennyMac, LLC’s Alleged Secured Claim (see Complaint, ¶¶ 70-71) based on

  4
  4   the allegation that PennyMac, LLC’s “Alleged Secured Claim and any other claim of the

  5
  5   Defendants against the Debtor based on or arising from the [subject note] and [subject DOT lien]

  6
  6   is unenforceable against the Debtor and [the Illinois Property] and, therefore must be disallowed

  7
  7   under 11 U.S.C. § 502(b)(1). PennyMac, LLC filed a motion to dismiss the Complaint.

  8
  8   Thereafter, the Court entered an order granting in part and denying in part such motion (the

  9
  9   “First MTD Order”), a true and correct copy of which is attached hereto as Exhibit “8.”

 10
 10   Pursuant to the First MTD Order, the Court, inter alia, (1) held that certain theories underlying

 11
 11   the declaratory relief claim were plausible and specifically that the Debtor plausibly alleged a

 12
 12   claim that PennyMac, LLC does not have a lien on the Illinois Property (see First MTD Order,

 13
 13   5:4-10) and (2) held that the claim objection claim was plausible (see First MTD Order, 5:23-

 14
 14   6:12).

 15
 15                         On September 5, 2018, the Debtor filed an amended complaint (the

 16
 16   “FAC”) against PennyMac, LLC, a true and correct copy of which is attached hereto without

 17
 17   exhibits as Exhibit “9,” amending certain claims dismissed without prejudice with leave to

 18
 18   amend pursuant to the First MTD Order and again asserting the declaratory relief claim and

 19
 19   claim objection claim noted above. See FAC. PennyMac, LLC filed a motion to dismiss the

 20
 20   FAC. Thereafter, the Court held a hearing on such motion and again (1) held that certain

 21
 21   theories underlying the declaratory relief cause of action were plausible and specifically that the

 22
 22   Debtor plausibly alleged a claim that PennyMac, LLC does not have a lien on the Illinois

 23
 23   Property and (2) held that the claim objection cause of action was plausible. An order on the

 24
 24   foregoing motion to dismiss needs to be lodged with the Court.

 25
 25                         Based on the foregoing demonstrating a bona fide dispute regarding

 26
 26   PennyMac, LLC's Alleged Lien and Alleged Secured Claim, and because PennyMac, LLC's

 27
 27   Alleged Lien and Alleged Secured Claim will attach to the proceeds of sale, with the same

 28
 28   extent, validity, and priority as such Alleged Lien and Alleged Secured Claim had prior to the


                                                      29
Case 2:17-bk-20125-RK       Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13                Desc
                            Main Document    Page 35 of 161


  1
  1   sale, the Court could can and should approve the sale of the Illinois Property free and clear of

  2
  2   PennyMac, LLC's Alleged Lien and Alleged Secured Claim pursuant to Section 363(f)(4).

  3
  3                          (3)   Section 363(f)(5).

  4
  4                          In addition to the foregoing, the Court can approve the sale of the Illinois

  5
  5   Property free and clear of PennyMac, LLC's Alleged Lien and Alleged Secured Claim

  6
  6   referenced in Title Report Item 13 pursuant to Section 363(f)(5), because all of the factors set

  7
  7   forth in PW for a sale free and clear of PennyMac, LLC's Alleged Lien and Alleged Secured

  8
  8   Claim are satisfied. First, as discussed in PW, PennyMac, LLC’s Alleged Lien pursuant to the

  9
  9   constitutes an interest in property for the purposes of Section 363(f)(5). PW, 391 B.R. at 41.

 10
 10                          Second, in regard to the combined other elements – that a proceeding

 11
 11   exists or could be brought, in which PennyMac, LLC could be compelled to accept a money

 12
 12   satisfaction of its lien – as set forth above, the County and the City have the Government Claims

 13
 13   secured by the Government liens. The County’s Government Liens, at least with respect to

 14
 14   Title Report Items 2 & 3 pertaining to claims for real property taxes, are senior to all liens,

 15
 15   including PennyMac, LLC Alleged Lien. See Barer v. Cty. of Riverside, 57 Cal. App. 4th 558,

 16
 16   566–71, 67 Cal. Rptr. 2d 241, 246–49 (1997) (noting that a county’s liens for real property taxes

 17
 17   are senior to all other liens regardless of the time of their creation) (citing Cal. Rev. & Tax.

 18
 18   Code § 2187 (West) (“Every tax, penalty, or interest, including redemption penalty or interest,

 19
 19   on real property is a lien against the property assessed.”) and Cal. Rev. & Tax. Code § 2192.1

 20
 20   (West) (“Every tax declared in this chapter to be a lien on real property … [has] priority over all

 21
 21   other liens on the property, regardless of the time of their creation. Any tax or assessment

 22
 22   described in the preceding sentence shall be given priority over matters including, but not

 23
 23   limited to, any recognizance, deed, judgment, debt, obligation, or responsibility with respect to

 24
 24   which the subject real property may become charged or liable.”)

 25
 25                          The County could conduct a judicial foreclosure on its Tax Liens. See,

 26
 26   e.g., Riverside Cty. Cmty. Facilities Dist. No. 87-1 v. Bainbridge 17, 77 Cal. App. 4th 644, 660–

 27
 27   61, 92 Cal. Rptr. 2d 29, 40–41 (1999) (discussing a county’s judicial foreclosure on a tax lien).

 28
 28   The County could also non-judicially foreclose on its Tax Liens. In the event of foreclosure by


                                                        30
Case 2:17-bk-20125-RK       Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13                   Desc
                            Main Document    Page 36 of 161


  1
  1   the County, US Bank’s lien (and therefore its ability to foreclose on the Illinois Property in

  2
  2   order to recover on its alleged secured claim) could be eliminated and/or US Bank could be

  3
  3   compelled to accept money satisfaction of its alleged lien securing its alleged claim against the

  4
  4   Debtor. See, e.g., FPCI RE-HAB 01 v. E & G Investments, Ltd., 207 Cal. App. 3d 1018, 1023,

  5
  5   255 Cal. Rptr. 157, 161 (Ct. App. 1989) (“‘The statutory scheme concerning nonjudicial

  6
  6   foreclosure contemplates that in order to protect its interest, a junior lienor must pay the trustor's

  7
  7   obligation to the senior lienor.” (Arnolds Management Corp. v. Eischen, supra, 158 Cal.App.3d

  8
  8   at p. 579, 205 Cal.Rptr. 15; Civ.Code, §§ 2904, 2876, 2924c, sub. (a)(1).) If a junior lienor does

  9
  9   not cure the default in the senior obligation or redeem at the senior foreclosure, its lien will be

 10
 10   extinguished at the foreclosure sale unless the successful bidder purchases at a price high
 11
 11   enough to pay off the senior indebtedness and the junior indebtedness as well. (See, e.g., Bank
 12
 12   of Hemet v. United States, (9th Cir.1981) 643 F.2d 661.)”); Bank of Am. v. Graves, 51 Cal. App.
 13
 13   4th 607, 611–12, 59 Cal. Rptr. 2d 288, 291 (1996) (“A senior foreclosure sale conveys the
 14
 14   property free of all junior liens.... Thus, the junior no longer has a lien on the property, and the
 15
 15   security has been entirely destroyed. A sold-out junior thus holds security that has ‘become
 16
 16   valueless' and is permitted to sue directly on the note.” (Bernhardt, Cal. Mortgage and Deed of
 17
 17   Trust Practice (Cont.Ed.Bar 2d ed. 1990) § 4.8, pp. 193–194.)”); Cal.Civ.Code § 2924k (noting
 18
 18   that when a senior trust deed holder forecloses, the funds from the sale are first used to pay
 19
 19   certain costs of sale, then second used to pay the obligations of the senior foreclosing lender

 20
 20   secured by the deed of trust that is the subject of the foreclosure sale, then third to pay the

 21
 21   outstanding balance of obligations secured by any junior liens in the order of their priority).
 22
 22                          Based on the foregoing, the Debtor respectfully submits that the Debtor
 23
 23   can sell free and clear of PennyMac, LLC's Alleged Lien and Alleged Secured Claim pursuant
 24
 24   to Section 363(f)(5). Again, PennyMac, LLC's Alleged Lien and Alleged Secured Claim will
 25
 25   attach to the proceeds from the sale of the Illinois Property with the same extent, validity, and
 26
 26   priority as such claim and lien had prior to the sale.
 27
 27                  c.      Items 14-16 of the Title Report are the Affiliate DOTs issued by the
 28
 28   Debtor to certain of its Affiliates that were deemed to be released, reconveyed, terminated, and


                                                        31
Case 2:17-bk-20125-RK        Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13                Desc
                             Main Document    Page 37 of 161


  1
  1   expunged from title pursuant to the Affiliate Settlement Order. See Exhibit “4.” Based on the

  2
  2   foregoing, the Affiliate DOTs are already deemed to be expunged from title. However, to the

  3
  3   extent it is deemed necessary, the Debtor also hereby consents to the sale of the Illinois Property

  4
  4   free and clear of the Affiliate DOTs.

  5
  5                    Based on the foregoing, the Debtor respectfully submits that the Debtor can sell

  6
  6   free and clear of the Affiliate DOTs pursuant to Section 363(f)(2) based on consent and/or

  7
  7   Section 363(f)(4) based on the bona fide dispute over the validity of the Affiliate DOTs, which

  8
  8   are of no further effect due to the entry of the Affiliate Settlement Order.

  9
  9   C.      THE COURT SHOULD APPROVE THE OVERBID PROCEDURES AND THE
              BREAK-UP FEE.
 10
 10
              FRBP 2002 and 6004 govern the scope of the notice to be provided in the event a
 11
 11
      trustee elects to sell property of the estate under Section 363; however, with respect to the
 12
 12
      procedures to be adopted in conducting a sale outside the ordinary course, FRBP 6004 provides
 13
 13
      only that such sale may be by private sale or public auction, and requires only that the trustee
 14
 14
      provide an itemized list of the property sold together with the prices received upon
 15
 15
      consummation of the sale. Fed. R. Bankr. P. 6004(f).
 16
 16
              Neither the Bankruptcy Code nor the FRBP contain specific provisions with respect to
 17
 17
      the procedures to be employed by a trustee in conducting a public or private sale. Nonetheless,
 18
 18
      as one Court has stated, “[i]t is a well-established principle of bankruptcy law that the objective
 19
 19
      of bankruptcy rules and the trustee’s duty with respect to such sales is to obtain the highest
 20
 20
      price or greatest overall benefit possible for the estate.” In re Atlanta Packaging Products,
 21
 21
      Inc., 99 B.R. 124, 131 (Bankr. N.D. Ga. 1988). Additionally, courts have long recognized the
 22
 22
      need for competitive bidding at hearings on private sales; “[c]ompetitive bidding yields higher
 23
 23
      offers and thus benefits the estate. Therefore, the objective is ‘to maximize bidding, not
 24
 24
      restrict it.’” Id.
 25
 25
              The Debtor believes that the proposed Overbid Procedures, which are set forth in
 26
 26
      Section I.G hereof, will maximize the price ultimately obtained for the Illinois Property while
 27
 27
      still protecting the estate from parties who may wish to bid on the Illinois Property but who are
 28
 28


                                                       32
Case 2:17-bk-20125-RK       Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13               Desc
                            Main Document    Page 38 of 161


  1
  1   ultimately unable to consummate a purchase of the Illinois Property. The Overbid Procedures

  2
  2   serve numerous legitimate purposes. Among other things, the Overbid Procedures will (1)

  3
  3   foster competitive bidding among any serious potential purchasers, (2) eliminate from

  4
  4   consideration purchasers who would waste the estate’s time because they would not have the

  5
  5   financial ability to consummate a purchase of the Illinois Property, and (3) ensure that the

  6
  6   highest possible price is obtained for the Illinois Property.

  7
  7          One of the Overbid Procedures provided under the Purchase Agreement is the payment

  8
  8   of the Break-Up Fee in the sum of $5,000 (approximately 1.4% of the Purchase Price) to the

  9
  9   Buyer in the event that the Buyer is not the winning bidder for the Property. The Debtor

 10
 10   submits that, under the circumstances of this case, the proposed Break-Up Fee is reasonable
 11
 11   and should be approved.
 12
 12          A break-up fee like the one which is proposed to be paid to the Buyer in the event of a
 13
 13   successful sale of the Property to a party other than the Buyer has been approved by other
 14
 14   courts. In general, “[a] ‘break-up fee’ is an incentive payment to an unsuccessful bidder who
 15
 15   placed the estate property in a sales configuration mode ... to attract other bidders to the
 16
 16   auction.” In re Financial News Network, Inc., 126 B.R. 152, 154 n. 5 (Bankr. S.D.N.Y. 1991);
 17
 17   see also In re Integrated Resources, Inc., 147 B.R. 650, 653 (S.D.N.Y. 1992), app dismissed
 18
 18   on jurisdictional grounds, 3 F.3d 49 (2d Cir. 1993) [“[a] break-up fee, or more appropriately, a
 19
 19   termination fee, is an incentive payment to a prospective purchaser with which a company fails

 20
 20   to consummate a transaction”].        Agreements to provide breakup fees are designed to

 21
 21   compensate the potential acquirer who serves as a catalyst or “stalking horse’ which attracts
 22
 22   more favorable offers. In re S.N.A. Nut Co., 186 B.R. 98, 101 (Bankr. N.D. Ill. 1995); In re
 23
 23   995 Fifth Ave. Assoc., L.P., 96 B.R. 24, 28 (Bankr. S.D.N.Y. 1989).
 24
 24          Outside of bankruptcy, a break-up fee is generally allowed as long as it “enhances” the
 25
 25   bidding. In re S.N.A. Nut Co., 186 B.R. at 102. In the bankruptcy context, a break-up fee is
 26
 26   generally permissible “if reasonably related to the bidder’s efforts and the transaction’s
 27
 27   magnitude.” Cottle v. Storer Communication Inc., 849 F.2d 570, 578 (11th Cir. 1988); In re
 28
 28   995 Fifth Ave., supra, 96 B.R. at 28. Generally speaking, whether the payment of a break-up


                                                       33
Case 2:17-bk-20125-RK       Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13               Desc
                            Main Document    Page 39 of 161


  1
  1   fee is appropriate is evaluated under the “business judgment rule.” In re S.N.A. Nut Co., supra,

  2
  2   186 B.R. at 102. Under this rule, there is a presumption that, in making a business decision,

  3
  3   the debtor acted on an informed basis, in good faith and in the honest belief that the action

  4
  4   taken was in the best interest of the company.

  5
  5          In evaluating the appropriateness of a break-up fee, the appropriate question for the

  6
  6   Court to consider is “whether the break-up fee served any of three possible useful functions:

  7
  7   (1) to attract or retain a potentially successful bid, (2) to establish a bid standard or minimum

  8
  8   for other bidders to follow, or (3) to attract additional bidders.” In re Integrated Resources,

  9
  9   Inc., 147 B.R. at 662. Further, LBR 6004-1(b)(6) provides that in making a request for

 10
 10   approval of a break-up fee, the debtor must provide evidence establishing that the fee is likely
 11
 11   to enhance the ultimate sale price and that the break-up fee is reasonable.
 12
 12          Here, the Break-Up Fee allowed the Debtor to attract and retain a potentially successful
 13
 13   bid from the Buyer. That bid may give other potential Overbidders confidence to make
 14
 14   Overbids on the Property, which would enhance the ultimate sale price for the Property. In
 15
 15   addition to attracting the Buyer and serving to enhance the price received for the Property, the
 16
 16   Break-Up Fee also serves to establish a bid minimum for any Overbids. The Debtor submits
 17
 17   that the Break-Up Fee equal to approximately 1.4% of the Purchase Price is reasonable and
 18
 18   break-up fees of between 3% and 5% been approved in numerous other cases. See e.g., In re T
 19
 19   Asset Acquisition Co., LLC, No. 2:09-31853-ER, 2010 WL 4689562, at *2 (Bankr. C.D. Cal.

 20
 20   Jan. 28, 2010) (approving 3% break-up fee as reasonable); In re Pomare, Ltd., No. 15-00203,

 21
 21   2015 WL 3523096, at *4 (Bankr. D. Haw. May 18, 2015) (approving 5% break-up fee as
 22
 22   reasonable); In re Net Data Centers, Case No. 15-12690-BB, Dkt. No. 259 (Bankr. CD Cal.
 23
 23   Sep. 1, 2015) (approving 5% break-up fee as reasonable).
 24
 24          Based on the foregoing, the Debtor submits that the proposed Overbid Procedures,
 25
 25   including the proposed Break-Up Fee, are reasonable and in the best interests of the estate and,
 26
 26   therefore, should be approved.
 27
 27

 28
 28


                                                       34
Case 2:17-bk-20125-RK       Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13                   Desc
                            Main Document    Page 40 of 161


  1
  1   D.     THE COURT SHOULD APPROVE THE PAYMENT OF CERTAIN CLAIMS
             FROM SALE PROCEEDS UPON THE CLOSE OF THE SALE OF THE
  2
  2          ILLINOIS PROPERTY.

  3
  3          LBR 6004-1(h) provides as follows:

  4
  4                  A disbursement of proceeds [from a sale of estate property] must
                     not be made without a specific order of the court authorizing the
  5
  5
                     disbursement, except for payment to secured creditors, payment to
  6
  6                  a debtor of exempt proceeds, and payment for expenses of sale.
                     Proceeds may be disbursed to pay auctioneer’s fees and brokers’
  7
  7                  commissions without additional order of the court if payment is
                     consistent with the terms of the order approving the sale or
  8
  8                  authorizing the employment of the auctioneer or broker.
  9
  9   LBR 6004-1(h).
 10
 10          Here, pursuant to the Motion, the Debtor is requesting authority for the Debtor to pay
 11
 11   from the proceeds of the sale of the Illinois Property (1) any pre-closing real property taxes
 12
 12   secured by the Illinois Property allocated to the Debtor, (2) the 6% commission owed to the
 13
 13   Debtor’s Broker and any cooperating broker, pursuant to the Purchase Agreement and the
 14
 14   Debtor’s application to employ the Broker, which was approved by the Court [see Dkts. 33, 96,
 15
 15   255, and 264], and (3) any other customary escrow closing fees and charges allocated to the
 16
 16   Debtor. All of the foregoing payments are consistent with allowed disbursements of sale
 17
 17   proceeds under LBR 6004-1(h).
 18
 18   E.     THE COURT SHOULD WAIVE THE 14-DAY STAY PERIOD SET FORTH IN
             BANKRUPTCY RULES 6004(h).
 19
 19
              FRBP 6004(h) provides, among other things, that an “order authorizing the … sale …
 20
 20
      of property . . . is stayed until the expiration of 14 days after entry of the court order, unless the
 21
 21
      court orders otherwise.” Fed.R.Bankr.P. 6004(h).
 22
 22
             The Debtor’s goals under its new exit strategy was and is to, among other things, market
 23
 23
      and sell the non-Foreclosed Properties, including the Illinois Property that is the subject hereof,
 24
 24
      for the highest and best price possible and then to quickly proceed with (1) efforts to resolve
 25
 25
      any disputed secured or other claims related to the Illinois Property and (2) payment of allowed
 26
 26
      secured claims related to the Illinois Property in full. Waiver of the stay under FRBP 6004(h)
 27
 27
      will further these goals by allowing for an expedited closing of the proposed sale decreasing the
 28
 28


                                                        35
Case 2:17-bk-20125-RK      Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13             Desc
                           Main Document    Page 41 of 161


  1
  1   chances that the Buyer (or successful Overbidder at the Auction) fails to close due to the

  2
  2   passage of time.

  3
  3          Based on the foregoing, the Debtor requests that the Court waive the stay under FRBP

  4
  4   6004(h) and that the Sale Order be effective immediately upon entry.

  5
  5                                              III.
  6
  6                                          CONCLUSION
             WHEREFORE, the Debtor respectfully requests that this Court enter a Sale Order
  7
  7
      providing the relief requested in paragraphs (1) through (6) of the preceding Notice of Motion
  8
  8
      and Motion.
  9
  9

 10
 10   Dated: November 7, 2018             GRAND VIEW FINANCIAL, LLC

 11
 11                                       By:    /s/ Todd M. Arnold
                                                 TODD M. ARNOLD
 12
 12
                                          LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
 13
 13                                       Attorneys for Debtor and Debtor in Possession

 14
 14

 15
 15

 16
 16

 17
 17

 18
 18

 19
 19

 20
 20

 21
 21

 22
 22

 23
 23

 24
 24

 25
 25

 26
 26

 27
 27

 28
 28


                                                    36
Case 2:17-bk-20125-RK          Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13                 Desc
                               Main Document    Page 42 of 161


  1
  1                                  DECLARATION OF STEVE ROGERS

  2
  2           I, STEVE ROGERS, hereby declare as follows:

  3
  3           1.         I am over 18 years of age. Except where otherwise stated, I have personal

  4
  4   knowledge of the facts set forth below and, if called to testify, would and could competently

  5
  5   testify thereto.

  6
  6           2.         I am the Managing Member and Vice President of Grand View Financial, LLC,

  7
  7   the debtor and debtor in possession herein (the “Debtor”). I am familiar with the Debtor’s

  8
  8   books and records maintained in the ordinary course of the Debtor’s business, the Debtor’s bank

  9
  9   accounts, and the Debtor’s business and operations.

 10
 10           3.         I make this Declaration in support of the Motion to which this Declaration is

 11
 11   attached. Unless otherwise stated, all capitalized terms herein have the same meaning as in the

 12
 12   Motion.

 13
 13           4.         On August 17, 2017 (the “Petition Date”), the Debtor commenced its bankruptcy

 14
 14   case by filing a voluntary petition under Chapter 11. The Debtor is operating its estate and

 15
 15   managing its financial affairs as a debtor in possession pursuant to Sections 1107 and 1108. An

 16
 16   Official Committee of Unsecured Creditors has not been formed.

 17
 17           5.         The Debtor is a Wyoming limited liability company that was formed in 2015.

 18
 18   The Debtor is in the business of acquiring distressed real property (each a “Property” and,

 19
 19   collectively, the “Properties”) in situations where public records and documents available to the

 20
 20   Debtor demonstrate that the claim allegedly secured by the underlying subject Property (each an

 21
 21   “Alleged Secured Claim” and, collectively, the “Alleged Secured Claims”) and the related trust

 22
 22   deed purportedly securing the Alleged Secured Claim pursuant to a lien on the subject Property

 23
 23   (each an “Alleged Lien” and, collectively, the “Alleged Secured Liens”) suffer from defects

 24
 24   rendering the Alleged Secured Claim and/or related Alleged Lien unenforceable and/or invalid.

 25
 25           6.         In situations where the Debtor identifies a Property it is interested in acquiring,

 26
 26   the Debtor seeks to enter into a group of agreements with the then owner of the Property (each a

 27
 27   “Former Owner” and, collectively, the “Former Owners”) intended to mutually benefit the

 28
 28   Debtor and the Former Owner. In a typical transaction in which the Debtor acquires a Property:


                                                          37
Case 2:17-bk-20125-RK        Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13                Desc
                             Main Document    Page 43 of 161


  1
  1               a.       the Debtor and the Former Owner execute a Real Estate Shared-Equity

  2
  2                       Transaction & Purchase and Sale Agreement (each a “Purchase Agreement”

  3
  3                       and, collectively, the “Purchase Agreements”) pursuant to which, among

  4
  4                       other things, the Former Owner sells the subject Property to the Debtor in

  5
  5                       exchange for an Unsecured Promissory Note (each an “Unsecured Note” and,

  6
  6                       collectively, the “Unsecured Notes”) from the Debtor in a mutually agreed

  7
  7                       upon amount, which Unsecured Note is only payable in the event the Debtor

  8
  8                       is able to eliminate the Alleged Lien on the Property (at the sole expense of

  9
  9                       the Debtor) thereby increasing the equity in the Property, which is to be

 10
 10                       shared between the Former Owner and the Debtor according to the terms of

 11
 11                       the subject Purchase Agreement and Unsecured Note;

 12
 12               b.      the Former Owner executes a Grant Deed (or sometimes a Warranty Deed or

 13
 13                       Quitclaim Deed) transferring title to the Property to the Debtor; and

 14
 14               c.      the Debtor and the Former Owner execute a Month to Month Rental

 15
 15                       Agreement (each a “Rental Agreement” and, collectively, the “Rental

 16
 16                       Agreements”) whereby the Former Owner leases back the Property from the

 17
 17                       Debtor.

 18
 18          7.        Through the Petition Date, the Debtor acquired 42 Properties. In the ordinary

 19
 19   course of its business, the Debtor acquired an additional three Properties after the Petition Date,

 20
 20   and the Debtor may acquire other Properties.          Unfortunately, prior to the Petition Date,

 21
 21   approximately 28 of the 45 Properties (each a “Foreclosure Property” and, collectively, the

 22
 22   “Foreclosure Properties”) were purportedly foreclosed upon. The Debtor has decided to stop

 23
 23   pursuing recovery on 22 of the Foreclosed Properties. Thus, at present, the Debtor has an

 24
 24   interest in and/or is pursuing recovery on 23 Properties.

 25
 25          8.        Consistent with the Debtor’s business model, in November 2016, the Debtor and

 26
 26   Monica Lam (“Lam”), the Former Owner of the Illinois Property, entered into a Purchase

 27
 27   Agreement, the Debtor issued an Unsecured Note to Lam, Lam executed a Rental Agreement,

 28
 28   and Lam executed a Grant Deed transferring title to the Illinois Property to the Debtor (the


                                                       38
Case 2:17-bk-20125-RK       Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13               Desc
                            Main Document    Page 44 of 161


  1
  1   “Grant Deed”). A true and correct copy of the Grant Deed is attached hereto as Exhibit “3.”

  2
  2          9.      On the Petition Date of August 17, 2017, the Debtor filed the instant Chapter 11

  3
  3   bankruptcy case in order to, inter alia, (1) address and resolve various claims against the

  4
  4   Debtor, including, but not limited to the Alleged Secured Claims, (2) where necessary,

  5
  5   invalidate purported pre-Petition Date foreclosures on the Foreclosure Properties and/or avoid

  6
  6   alleged transfers pursuant to purported pre-Petition Date foreclosures on the Foreclosure

  7
  7   Properties and recover title to the Foreclosed Properties, (3) facilitate the sale of the Debtor’s

  8
  8   Properties free and clear of all liens, claims, and interests, and (4) propose and confirm a

  9
  9   Chapter 11 plan of reorganization.

 10
 10          10.     As of the Petition Date, the Debtor intended (1) to initiate adversary proceedings

 11
 11   (each an “Adversary” and, collectively, the “Adversary Proceedings”) and/or claim objections

 12
 12   (each a “Claim Objection” and, collectively, the “Claim Objections”) to (a) invalidate, reverse,

 13
 13   or avoid the purported foreclosures on the Foreclosure Properties and (b) challenge and

 14
 14   eliminate all of the Alleged Secured Claims and related Alleged Liens, (2) to sell the resulting

 15
 15   unencumbered Properties for the highest and best price (subject to any rights of first refusal a

 16
 16   Former Owner may have to repurchase the subject Property), and (3) to propose and confirm a

 17
 17   plan whereby all allowed secured claims (which I believe will be limited to some tax claims

 18
 18   against certain of the Properties), administrative claims, priority claims, and general unsecured

 19
 19   claims (largely if not entirely comprised of amounts payable to the Former Owners pursuant to

 20
 20   the Unsecured Notes) will be paid in full, with the surplus distributed to the Debtor’s owners,

 21
 21   which was the Debtor’s original exit strategy.

 22
 22          11.     While the Debtor disputes the enforceability and validity of the Alleged Secured

 23
 23   Claims and Alleged Liens forming the purported basis for the foreclosures on the Foreclosure

 24
 24   Properties and/or the standing of the parties effectuating the foreclosures and, therefore, the

 25
 25   validity of the purported foreclosures on the Foreclosure Properties, the Debtor has decided to

 26
 26   somewhat alter its original bankruptcy and exit strategy. More specifically, the Debtor took

 27
 27   actions, including the initiation of Adversary Proceedings (which included Claim Objections),

 28
 28   in an effort to invalidate, reverse, or avoid the purported foreclosures on certain of the


                                                       39
Case 2:17-bk-20125-RK       Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13                 Desc
                            Main Document    Page 45 of 161


  1
  1   Foreclosure Properties and to challenge certain related the Alleged Secured Claims and Alleged

  2
  2   Liens forming the purported basis for the foreclosures on the Foreclosure Properties. However,

  3
  3   the Debtor, in an exercise of its business judgment, later determined that the cost of pursuing

  4
  4   most other potential Adversary Proceedings and Claim Objections likely outweighed the benefit

  5
  5   to be gained in such Adversary Proceedings and Claim Objections, particularly when

  6
  6   considering prior results before this Court, the costs of litigating the Adversary Proceedings and

  7
  7   Claim Objections, and the delay and risks inherent in litigating Adversary Proceedings and

  8
  8   Claim Objections pertaining to the Foreclosed Properties that are the subject of the Rejected

  9
  9   Purchase Agreements (as defined below).

 10
 10          12.     Based on the foregoing and other factors, the Debtor, in an exercise of its
 11
 11   business judgment, decided that it made better sense to reject 22 of the 28 all of the Purchase
 12
 12   Agreements relating to Foreclosed Properties (the “Rejected Purchase Agreements”), to stop
 13
 13   seeking recovery on such Foreclosed Properties, and to instead focus on selling the 17

 14
 14   Properties that are non-Foreclosed Properties and continuing to litigate Adversary Proceedings

 15
 15   and Claim Objections related to six of the Foreclosed Properties.

 16
 16          13.     The Debtor intends to seek to sell such non-Foreclosed Properties, such as the

 17
 17   Illinois Property that is the subject of this Motion, free and clear of liens, claims, encumbrances,

 18
 18   and interests (with certain exceptions), with such liens, claims, encumbrances, and interests

 19
 19   attaching to the proceeds of sale. Once non-Foreclosed Properties, such as the Illinois Property

 20
 20   that is the subject of this Motion, are sold, to the extent a consensual resolution cannot be

 21
 21   reached regarding the disposition of sale proceeds as among the Debtor and any holders of

 22
 22   Alleged Secured Claims and Alleged Secured Liens (and possibly any Former Owners), the

 23
 23   Debtor will litigate, in contested Claim Objections or Adversary Proceedings, with the holders

 24
 24   of Alleged Secured Claims and Alleged Secured Liens (and possibly any Former Owners)

 25
 25   pertaining to the non-Foreclosed Properties, to determine their claims and, therefore, the

 26
 26   appropriate distribution of the proceeds from the sale of the subject non-foreclosed Property.

 27
 27   As further discussed below, the Debtor is already litigating with PennyMac LLC regarding its

 28
 28   Alleged Secured Claim and Alleged Lien in an Adversary Proceeding pending before the Court.


                                                       40
Case 2:17-bk-20125-RK       Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13                Desc
                            Main Document    Page 46 of 161


  1
  1          14.     I believe that the foregoing is more likely to result in a higher net benefit to the

  2
  2   estate than litigating all Adversary Proceedings and Claim Objections regarding the Foreclosed

  3
  3   Properties.

  4
  4          15.     The Debtor already sought and obtained Court authority to reject the Rejected

  5
  5   Purchase Agreements, each of which pertained to a Foreclosed Property.

  6
  6          16.     In respect to non-Foreclosed Properties, in furtherance of the Debtor’s exit

  7
  7   strategy, the Debtor (1) obtained Court authority to employ the Broker as the Debtor’s real

  8
  8   estate broker to market and sell the Properties at the appropriate time [see Dkts. 33, 96, 255, and

  9
  9   264] and (2) with the assistance of the Broker, began to market certain of the non-Foreclosed

 10
 10   Properties for sale, including the Illinois Property, as discussed in more detail below. The
 11
 11   Debtor’s Court-approved employment of the Broker provides for a 6% commission to be paid to
 12
 12   the Broker and shared with the cooperating broker in connection with the sale of the Illinois
 13
 13   Property [see id.].
 14
 14          17.     In addition, the Debtor obtained a general claims bar date of May 4, 2018 (the
 15
 15   “Bar Date”) and provided notice thereof. [Dkt. 184]
 16
 16          18.     Also in furtherance of the Debtor’s exit strategy, the Debtor filed a motion to

 17
 17   approve a settlement agreement between the Debtor and certain of its Affiliates (the “Affiliate

 18
 18   Settlement Motion”) pursuant to which, inter alia, the Affiliate DOTs issued by the Debtor to

 19
 19   certain of its Affiliates would be deemed to be released, reconveyed, terminated, and expunged

 20
 20   from title. [Dkts. 252 and 253] On June 28, 2018, the Court entered its order (the “Affiliate

 21
 21   Settlement Order”) [Dkt. 271] granting the Affiliate Settlement Motion and deeming the

 22
 22   Affiliate DOTs to be released, reconveyed, terminated, and expunged from title. A true and

 23
 23   correct copy of the Affiliate Settlement Order is attached hereto as Exhibit “4.”

 24
 24          19.     The efforts of the Debtor and the Broker to market and sell the Illinois Property

 25
 25   discussed in the Motion and the following declaration resulted in the Debtor receiving a number

 26
 26   of signed offers for the Illinois Property. Ultimately, after considering other and prior purchase

 27
 27   offers, and based on consultation with its professionals, the Debtor accepted the offer from the

 28
 28   Buyer and entered into the Purchase Agreement, a true and correct copy of which is attached


                                                      41
Case 2:17-bk-20125-RK        Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13               Desc
                             Main Document    Page 47 of 161


  1
  1   hereto as Exhibit “2.”

  2
  2          20.     The Purchase Agreement is the result of arms-length negotiations. Other than in

  3
  3   connection with the proposed sale of the Illinois Property, the Debtor and its principals have no

  4
  4   prior connections with and have never met the Buyer.

  5
  5          21.     The Title Report for the Property is attached hereto as Exhibit “1.”

  6
  6          22.     Pursuant to the Motion, the Debtor is seeking to sell the Illinois Property free and

  7
  7   free and clear of all liens, claims, encumbrances, and interests, with the exception of the

  8
  8   Excepted Items, which are Items 1 and 4-10 set forth in the Title Report. In other words, the

  9
  9   Debtor will be selling free and clear of the Items 2, 3 and 11-19 of the Title Report as the non-

 10
 10   Excepted Items of the Title Report.
 11
 11          23.     Items 2, 3, 11, 12, 17, 18 and 19 of the Title Report are liens (the “Government
 12
 12   Liens”) securing claims (the “Government Claims”) for (1) unpaid real property taxes owed to

 13
 13   the County for 2016-2017 (see Items 2-3 of the Title Report) and (2) unpaid assessments owed

 14
 14   to the City (see Items 11, 12, 17, 18, and 19 of the Title Report), all of which total

 15
 15   approximately $4,700 (see Items 2, 3, 11, 12, 17, 18 and 19 of the Title Report). In addition to

 16
 16   the foregoing, the County filed Proof of Claim 17, a true and correct copy of which is attached

 17
 17   hereto as Exhibit “5,” asserting a secured claim in the amount of $1,405.64 for unpaid real

 18
 18   property taxes owed to the County for 2016-2017. The Government Claims will be paid from

 19
 19   escrow upon closing.

 20
 20          24.     Item 13 of the Title Report is PennyMac, LLC’s Alleged Lien securing its

 21
 21   Alleged Secured Claim in the principal amount of $299,475, as set forth in Item 13 of the Title

 22
 22   Report. In addition to the foregoing, PennyMac, LLC Proof of Claim 5, a true and correct copy

 23
 23   of which is attached hereto as Exhibit “6,” asserting a secured claim in the amount of

 24
 24   $310,989.72, with interest accruing thereon as 4.625% as of October 30, 2017.

 25
 25          25.     Items 14-16 of the Title Report are the Affiliate DOTs issued by the Debtor to

 26
 26   certain of its Affiliates that were deemed to be released, reconveyed, terminated, and expunged

 27
 27   from title pursuant to the Affiliate Settlement Order. See Exhibit “4.”

 28
 28          26.     The proposed sale furthers the Debtor’s exit strategy. Indeed, as discussed


                                                      42
Case 2:17-bk-20125-RK        Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13                Desc
                             Main Document    Page 48 of 161


  1
  1   above, the Debtor is already litigating with PennyMac, LLC regarding its Alleged Secured

  2
  2   Claim and Alleged Lien in an Adversary Proceeding pending before the Court.

  3
  3          27.     In addition to the foregoing, the sale of the Illinois Property will (1) as discussed

  4
  4   in the Motion, result in a net benefit to the estate of at $39,000 (which may be higher in the

  5
  5   event of an overbid and/or the Debtor is successful in surcharging PennyMac, LLC’s alleged

  6
  6   collateral), even if PennyMac, LLC’s disputed claim and lien are ultimately deemed to be valid,

  7
  7   (2) substantially curtail, if not stop, the accrual of any additional secured claims in favor of

  8
  8   PennyMac, LLC for additional interest and (3) stop the accrual of additional secured property

  9
  9   tax claims against the estate related to the Illinois Property.

 10
 10          28.     Based on the foregoing, I submit that the proposed sale of the Illinois Property is
 11
 11   in the best interests of the estate and its creditors and, therefore, represents a sound exercise of
 12
 12   the Debtor’s business judgment.
 13
 13          29.     On February 7, 2018, the Debtor filed a complaint (the “Complaint”) against
 14
 14   PennyMac, LLC, a true and correct copy of which is attached hereto without exhibits as Exhibit

 15
 15   “7.” PennyMac, LLC filed a motion to dismiss the Complaint. Thereafter, the Court entered an

 16
 16   order granting in part and denying in part such motion (the “First MTD Order”), a true and

 17
 17   correct copy of which is attached hereto as Exhibit “8.”

 18
 18

 19
 19

 20
 20

 21
 21

 22
 22

 23
 23

 24
 24

 25
 25   ///

 26
 26   ///

 27
 27   ///

 28
 28


                                                        43
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 49 of 161
Case 2:17-bk-20125-RK           Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13                  Desc
                                Main Document    Page 50 of 161


  1
  1

  2
  2                              DECLARATION OF W. DARROW FIEDLER

  3
  3           I, W. DARROW FIEDLER, do hereby declare:

  4
  4           1.         I am over 18 years of age. Except where otherwise stated, I have personal

  5
  5   knowledge of the facts set forth below and, if called to testify, would and could competently

  6
  6   testify thereto.

  7
  7           2.         I am a California-licensed real estate broker with Keller Williams Realty and

  8
  8   KW Commercial located at 23670 Hawthorne Blvd., Suite 100, Torrance, California (“Primary

  9
  9   Broker”), whose employment, together with the employment of associated Keller Williams

 10
 10   Realty and KW Commercial offices located throughout the United States (“Associated Brokers”

 11
 11   and, together with Primary Broker, the “Broker”), was approved by the Court. and

 12
 12           3.         I make this Declaration in support of the Motion to which this Declaration is

 13
 13   attached. Unless otherwise stated, all capitalized terms herein have the same meaning as in the

 14
 14   Motion.

 15
 15           4.         In furtherance of its efforts to market and sell the Illinois Property, the Broker (1)

 16
 16   accessed and viewed the Illinois Property, (2) discussed the Illinois Property and related

 17
 17   comparative sale data to come to agreement with the Debtor on a listing price, (3) photographed

 18
 18   the Illinois Property, (4) on or about March 30, 2018, listed the Illinois Property on the MLS,

 19
 19   which listing was followed by private showings. The Broker’s marketing efforts resulted in

 20
 20   numerous views on the MLS and other online platforms, a number of private showings, and

 21
 21   multiple offers for the Illinois Property.

 22
 22           5.         In addition to the foregoing, the Broker will continue to market the Illinois

 23
 23   Property through the Auction date in an effort to attract Overbidders by, among other things, (1)

 24
 24   continuing to respond to inquiries regarding the Illinois Property, (2) when possible, continuing

 25
 25   to conduct private showings to interested parties, (3) mailing or emailing a copy of the Notice

 26
 26   and this Motion and Memorandum, Declarations, and Exhibits, which include the Overbid

 27
 27   Procedures, to (a) all parties and/or the brokers of all parties that have provided contact

 28
 28   information to the Broker and have shown interest in the Illinois Property and (b) potential


                                                           45
Case 2:17-bk-20125-RK      Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13                Desc
                           Main Document    Page 51 of 161


  1   interested parties in the Broker’s email database, and (4) posting on the MLS basic information

  2   about the Auction and Overbid Procedures (such as date and time of the auction and minimum

  3   initial overbid amount) and contact information for the Debtor’s counsel indicating that such

  4   counsel can provide a copy of the Notice and this Motion and Memorandum, Declarations, and

  5   Exhibits, which include the full, detailed Overbid Procedures.

  6          6.      The efforts of the Debtor and the Broker to market and sell the Illinois Property

  7   resulted in the Debtor receiving a number of signed offers for the Illinois Property. Ultimately,

  8   after considering other and prior purchase offers, and based on consultation with its

  9   professionals, the Debtor accepted the offer from the Buyer and entered into the Purchase
 10
 10   Agreement, a true and correct copy of which is attached hereto as Exhibit “2.”
 11
 11          7.      The Purchase Agreement is the result of arms-length negotiations.
 12
 12          I declare and verify under penalty of perjury that the foregoing is true and correct to the
 13
 13   best of my knowledge.
 14
 14          Executed on this 7th day of November 2018, at Torrance, California.
 15
 15

 16
 16

 17
 17                                                       W. DARROW FIEDLER
 18
 18

 19
 19

 20
 20

 21
 21

 22
 22

 23
 23

 24
 24

 25
 25

 26
 26

 27
 27

 28
 28


                                                     46
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 52 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 53 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 54 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 55 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 56 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 57 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 58 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 59 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 60 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 61 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 62 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 63 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 64 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 65 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 66 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 67 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 68 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 69 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 70 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 71 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 72 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 73 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 74 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 75 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 76 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 77 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 78 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 79 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 80 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 81 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 82 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 83 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 84 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 85 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 86 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 87 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 88 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 89 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 90 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 91 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 92 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 93 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 94 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 95 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 96 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 97 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 98 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 99 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 100 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 101 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 102 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 103 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 104 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 105 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 106 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 107 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 108 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 109 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 110 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 111 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 112 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 113 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 114 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 115 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 116 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 117 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 118 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 119 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 120 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 121 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 122 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 123 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 124 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 125 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 126 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 127 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 128 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 129 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 130 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 131 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 132 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 133 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 134 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 135 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 136 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 137 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 138 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 139 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 140 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 141 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 142 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 143 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 144 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 145 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 146 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 147 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 148 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 149 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 150 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 151 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 152 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 153 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 154 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 155 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 156 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 157 of 161
Case 2:17-bk-20125-RK   Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13   Desc
                        Main Document    Page 158 of 161
Case 2:17-bk-20125-RK                Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13                                       Desc
                                     Main Document    Page 159 of 161
                                    PROOF OF SERVICE OF DOCUMENT
  1   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
      address is: 10250 Constellation Boulevard, Suite 1700, Los Angeles, CA 90067
  2
      A true and correct copy of the foregoing document entitled: DEBTOR’S MOTION FOR THE ENTRY OF
  3   AN ORDER: (1) APPROVING THE SALE OF REAL PROPERTY FREE AND CLEAR OF ALL LIENS,
      CLAIMS, ENCUMBRANCES, AND INTERESTS, WITH THE EXCEPTION OF ENUMERATED
  4   EXCLUSIONS, SUBJECT TO OVERBID, (2) FINDING THAT THE BUYER IS GOOD FAITH
      PURCHASER, (3) APPROVING BIDDING PROCEDURES AND BREAK-UP FEE, (4) AUTHORIZING
  5   AND APPROVING THE PAYMENT OF CERTAIN CLAIMS FROM SALE PROCEEDS, AND (5)
      WAIVING THE FOURTEEN-DAY STAY PERIOD SET FORTH IN BANKRUPTCY RULE 6004(h);
  6   MEMORANDUM OF POINTS AND AUTHORITIES AND DECLARATIONS IN SUPPORT THEREOF
      will be served or was served (a) on the judge in chambers in the form and manner required by LBR
  7   5005-2(d); and (b) in the manner stated below:

  8   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
      controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
  9   hyperlink to the document. On November 7, 2018, I checked the CM/ECF docket for this bankruptcy
      case or adversary proceeding and determined that the following persons are on the Electronic Mail
      Notice List to receive NEF transmission at the email addresses stated below:
 10
               Todd M Arnold tma@lnbyb.com
 11
               Michael Jay Berger michael.berger@bankruptcypower.com,
                yathida.nipha@bankruptcypower.com;michael.berger@ecf.inforuptcy.com
 12            Matthew R. Clark bankruptcyecfs@gmail.com, mclark@ecf.courtdrive.com
               Theron S Covey tcovey@rasflaw.com, CAECF@tblaw.com
 13
               Jered T Ede jede@hallgriffin.com, cgallardo@hallgriffin.com
               Sean C Ferry sferry@ecf.courtdrive.com, bkyecf@rasflaw.com
 14
               Todd S Garan ch11ecf@aldridgepite.com, TSG@ecf.inforuptcy.com;tgaran@aldridgepite.com
 15            Can Guner cguner@rasflaw.com
               Jamie D Hanawalt ecfcacb@aldridgepite.com, jhanawalt@ecf.inforuptcy.com
 16            Matthew S Henderson matthew.henderson@piblaw.com, marian.flores@piblaw.com
               Laurie Howell laurie.howell@tflglaw.com
 17            Chi L Ip filing@lawyer4property.com, jenny@lawyer4property.com
               Merdaud Jafarnia bknotice@mccarthyholthus.com, mjafarnia@ecf.inforuptcy.com
 18            Ian Landsberg ian@landsberg-law.com, casey@landsberg-law.com;lisa@landsberg-
                law.com;diana@landsberg-law.com;yesi@landsberg-law.com;ilandsberg@ecf.inforuptcy.com
 19            Megan E Lees caecf@tblaw.com, MEL@ecf.inforuptcy.com
               Richard D Marks RDMarks@rdmpc.com
 20            Angie M Marth amarth@logs.com, ssali@logs.com
               Erin M McCartney bankruptcy@zbslaw.com, emccartney@ecf.courtdrive.com
 21            Vinod Nichani vinod@nichanilawfirm.com, vnichani1978@gmail.com
               Michael G Olinik michael@oliniklaw.com, rachael@callahanfirm.com
 22            David M Poitras dpoitras@jmbm.com, bt@jmbm.com;vr@jmbm.com;dmp@ecf.inforuptcy.com
               Kelly M Raftery bknotice@mccarthyholthus.com, kraftery@ecf.courtdrive.com
 23            Cassandra J Richey cdcaecf@bdfgroup.com
               Christopher O Rivas crivas@reedsmith.com, chris-rivas-8658@ecf.pacerpro.com
 24            Edward G Schloss egs2@ix.netcom.com
               Lindsey L Smith lls@lnbyb.com, lls@ecf.inforuptcy.com
 25            Edward A Treder cdcaecf@bdfgroup.com
               United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
 26            Larry D Webb Webblaw@gmail.com,
                larry@webblaw.onmicrosoft.com;r51666@notify.bestcase.com
 27            Sharon Z. Weiss sharon.weiss@bclplaw.com, raul.morales@bclplaw.com
               Bethany Wojtanowicz bethanyw@w-legal.com, BNC@w-legal.com
 28            Hatty K Yip hatty.yip@usdoj.gov


       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

      June 2012                                                                    F 9013-3.1.PROOF.SERVICE
Case 2:17-bk-20125-RK                Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13                                       Desc
                                     Main Document    Page 160 of 161
               Kristin A Zilberstein       ecfnotifications@ghidottilaw.com
  1
      2. SERVED BY UNITED STATES MAIL: On November 7, 2018, I served the following persons and/or
  2   entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true
      and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
  3   addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
      completed no later than 24 hours after the document is filed.
  4
  5                                                                                      Amador County Tax Collector RSN
      RSN U.S. BANK NATIONAL ASSOCIATION. AS TRUSTEE, SUCCESSOR IN                       Attn: Michael E. Ryan
      INTEREST TO WACHOVIA BANK, NATIONAL ASSOCIATION, AS TRUSTEE                        810 Court Street
  6
      FOR J.P. MORGAN MORTGAGE TRUST 2005-A3, MORTAGE PASS-                              Jackson, CA 95642
      THROUGH CERTIFICATES
  7
      C/O RAS CRANE. LLC
  8   BANKRUPTCY DEPARTMENT
      10700 ABBOTT'S BRIDGE ROAD
  9   SUITE 170
      DULUTH, GA 30097
 10
 11
                                                                              Service information continued on attached page
 12
      3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
      EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
 13   on November 7, 2018, I served the following persons and/or entities by personal delivery, overnight mail
      service, or (for those who consented in writing to such service method), by facsimile transmission and/or
 14   email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
      mail to, the judge will be completed no later than 24 hours after the document is filed.
 15
      SERVED BY PERSONAL DELIVERY
 16   Honorable Robert N. Kwan
      United States Bankruptcy Court
 17   255 E. Temple Street, Suite 1682
      / Courtroom 1675
 18   Los Angeles, CA 90012

 19
                                                                              Service information continued on attached page
 20
      I declare under penalty of perjury under the laws of the United States of America that the foregoing is
 21   true and correct.

 22    November 7, 2018                         Lourdes Cruz                             /s/ Lourdes Cruz
       Date                                 Type Name                                    Signature
 23
 24
 25
 26
 27
 28

       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

      June 2012                                                                    F 9013-3.1.PROOF.SERVICE
           Case 2:17-bk-20125-RK     Doc 337 Filed 11/07/18 Entered 11/07/18 16:16:13              Desc
                                     Main Document    Page 161 of 161
In re Grand View Financial LLC
124 Illinois Sale Mtn Service List                                           RSN U.S. BANK NATIONAL ASSOCIATION.
File No. 8277                                                                AS TRUSTEE, SUCCESSOR IN INTEREST
Service by U.S. Mail                                                         TO WACHOVIA BANK, NATIONAL
                                                                             ASSOCIATION, AS TRUSTEE FOR J.P.
                                                                             MORGAN MORTGAGE TRUST 2005-A3,
                                                                             MORTAGE PASS-THROUGH CERTIFICATES
                                                                             C/O RAS CRANE. LLC
Grand View Financial LLC               Kenneth G Lau
                                                                             BANKRUPTCY DEPARTMENT
8939 S Sepulveda Blvd.,Suite 103       Office of the United States Trustee
Los Angeles, CA 90045                  915 Wilshire Blvd, Suite 1850         10700 ABBOTT'S BRIDGE ROAD
                                       Los Angeles, CA 90017                 SUITE 170
                                                                             DULUTH, GA 30097


Buyer Broker:                          Buyer Broker:                         Alleged Secured Creditor:
Michael Mau                            Michael Mau                           PennyMac Loan Services, LLC
Norcal Gold Inc                        Norcal Gold Inc                       6101 Condor Drive, Suite 200
5200 SUNRISE BLVD STE 5                426 FIRST STREET                      Moorpark, CA 93021
FAIR OAKS, CA 95628                    BENICIA, CA 94510


Alleged Secured Creditor:              Alleged Secured Creditor Counsel:     Solano County Tax Collector
PennyMac Loan Services, LLC            PennyMac Loan Services, LLC           Attn: Joseph M. Fegurgur
P.O. Box 660929                        c/o Tiffany & Bosco, P.A./            675 Texas St # 1900,
Dallas, TX 75266-0929                  Attn: Robert P. Zahradka              Fairfield, CA 94533
                                       1230 Columbia Street, Suite 680
                                       San Diego, CA 92101

Former Owner:                          Former Affiliate DOT Holders          Vallejo Sanitation & Flood Control District
Monica Lam                             North Park Investments LLC            450 Ryder St.
124 Illinois Street                    Upscale Financial LLC                 Vallejo, CA 94590
                                       Refreshing Resources, LLC
Vallejo, CA 94590-3854
                                       Attn: Steve Rogers
                                       8939 S. Sepulveda Blvd., Suite 103
                                       Los Angeles, CA 90045
